Exhibit 10.3

AMENDED AND RESTATED PARTICIPATION AGREEMENT

among

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
as Obligor

U.S. BANK NATIONAL ASSOCIATION
in its individual capacity and as trustee,
as Trust Obligee

BTM CAPITAL CORPORATION
as Corporate Obligee and Owner Participant

THE FINANCIAL INSTITUTIONS NAMED HEREIN AS LENDERS
as Lenders

BANK OF TOKYO-MITSUBISHI TRUST COMPANY
as Agent and Security Trustee




Dated as of June 30, 2003
(1999)





                                               


TABLE OF CONTENTS

Page

1.

Definitions.

2

2.

Representations and Warranties.

2

2.1.

Obligor Representations and Warranties.

2

2.2.

Trust Obligee Representations and Warranties.

6

2.3.

Further Trust Obligee Representations and Warranties.

7

2.4.

Trust Company Representations and Warranties

8

2.5.

Corporate Obligee Representations and Warranties.

9

2.6.

[Reserved.]

10

3.

[Reserved.]

10

4.

Restructuring of Original Loans.

10

4.1.

Equity Components.

10

4.2.

Amended and Restated Transaction.

11

4.3.

Rights in Original Equipment.

12

4.4.

Original Conditions.

12

5.

Amount and Terms of Loans.

12

5.1.

Acknowledgment of Original Loans.

12

5.2.

A Loans and B Loans.

12

5.3.

Notes.

13

5.4.

[Reserved.]

14

5.5.

Payments.

14

5.6.

Prepayments Limited.

17

5.7.

Mandatory Prepayments.

17

5.8.

Application of Prepayments.

17

5.9.

Recalculation of Loan Payments and Amortization Schedule.

18

5.10.

Loan Events of Default.

18

5.11.

Remedies of Lenders.

20

6.

Covenants.

23

6.1.

Obligee Covenants.

23

6.2.

Further Obligee Covenants.

25

6.3.

Additional Trust Company Covenants.

26

6.4.

Owner Participant Covenants.

26

6.5.

Covenants of the Lenders and Security Trustee.

26

6.6.

Obligor Covenants.

27

6.7.

Obligor Negative Covenants.

28

6.8.

Covenants of Lenders, Obligees, Agent and Security Trustee, Trust
Company and Owner Participant.

29

6.9.

Warranty Disclaimers.

29

7.

Security.

30

7.1.

Security Interest.

30

7.2.

Consent and Agreement of Obligor.

31

7.3.

32

7.3.1

Further Corporate Obligee Covenants.

32

7.3.2

Further Trust Obligee Covenants.

32

7.4.

Further Assurances.

33

7.5.

Termination.

33

7.6.

Other Security.

33

7.7.

Power of Attorney.

34

7.8.

Assignment of Rights.

34

7.9.

Transfer of the Collateral by Lenders.

34

7.9.

transferee’s distributive share of the transfer price.

35

7.10.

No Segregation of Monies; No Interest.

35

7.11.

Distribution of Moneys.

35

7.12.

Payments after a Loan Event of Default.

36

7.13.

Application of Certain Other Payments.

37

7.14.

Other Payments.

37

7.15.

Retention of Amounts by Security Trustee.

37

8.

Indemnities.

37

8.1.

Obligor General Indemnification.

37

8.2.

Obligor General Tax Indemnity.

39

8.3.

[Intentionally Deleted.]

42

8.4.

Survival.

42

9.

Agent for Lenders.

42

9.1.

Authorization and Action.

42

9.2.

Agent’s Reliance, etc.

42

9.3.

Agents and Affiliates.

43

9.4.

Lenders Credit Decision.

43

9.5.

Indemnification.

43

9.6.

Successor Agent.

44

9.7.

Holder List; Ownership of Notes.

44

10.

Miscellaneous.

45

10.1.

Expenses and Recording.

45

10.2.

Modification.

46

10.3.

Governing Law, Jurisdiction and Venue; Waiver of Jury.

46

10.4.

Notices.

46

10.5.

Interest in the Equipment.

47

10.6.

Descriptive Headings, etc.

48

10.7.

Benefit of Agreement; Assignment.

48

10.8.

Execution and Effectiveness.

49

10.9.

Registration.

49

10.10.

Confidentiality.

50

10.11.

Survival.

51

10.12.

Severability.

51

10.13.

No Broker.

51

10.14.

Performance by Lenders.

51

10.15.

Payment from Collateral; Limited Recourse.

51

10.16.

No Proceedings.

52

10.17.

Concerning Trust Company.

52

10.18.

Waiver for Amendment and Restatement and Further Assurances.

52

Schedule 1

[Reserved]

Schedule 2

LIBOR Margins

Schedule 3

Amortization Schedule for the A Loans and the B Loans

Schedule 4

Initial Addresses of Lenders

Schedule 5

Form of Assignment and Acceptance Agreement

Exhibit A

Copy of Original Trust Purchase Agreement

Exhibit B

Copy of Assumption and Revocation Agreement

Exhibit C

Receivables Purchase Agreement

Exhibit D-1

Form of A Note

Exhibit D-2

Form of B Note








AMENDED AND RESTATED
PARTICIPATION AGREEMENT



This AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of June 30, 2003
(together with all amendments and supplements hereto, this “Agreement”) is among
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (together
with its successors and permitted assigns “Obligor”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity but
solely as trustee (together with its successors and permitted assigns, “Trust
Obligee”) and in its individual capacity, but only where so specified, (together
with its successors and permitted assigns, “Trust Company”), BTM CAPITAL
CORPORATION, a Delaware corporation (as successor and assignee of U.S. Bank
National Association, successor-in-interest to State Street Bank and Trust
Company of Connecticut, National Association, as “Owner Trustee”) (together with
its successors and permitted assigns, “Corporate Obligee” and, together with
Trust Obligee, collectively, “Obligees”), THE BANK OF TOKYO-MITSUBISHI, LTD.,
NEW YORK BRANCH, DEN DANSKE BANK A/S, Cayman Island Branch, HSBC BANK USA and
THE BANK OF NOVA SCOTIA (each as assignee of Four Winds Funding Corporation)
(together with their respective successors and assigns, each as a “Lender” and
collectively, the “Lenders”), BANK OF TOKYO-MITSUBISHI TRUST COMPANY, the New
York trust company (as assignee of Commerzbank Aktiengesellschaft, New York
Branch), as agent for Lenders (together with its successors and permitted
assigns, “Agent”) and as security trustee (together with its successors and
permitted assigns, “Security Trustee”) and BTM CAPITAL CORPORATION, a Delaware
corporation, (together with its successors and permitted assigns, the “Owner
Participant”).



W I T N E S S E T H:



WHEREAS, the Original Owner Trustee under the Original Trust Agreement financed
certain manufacturing equipment pursuant to the Original Participation Agreement
and the Original Equipment Agreement;



WHEREAS, on the date hereof, pursuant to the Original Trust Purchase Agreement,
Corporate Obligee shall acquire the beneficial interests of the Original Owner
Participant under the Original Trust Agreement with respect to which Original
Owner Trustee acted as trustee under the existing financing evidenced by the
Original Participation Agreement and the Original Equipment Agreement;



WHEREAS, pursuant to the Assumption and Revocation Agreement, Original Owner
Trustee assigned to Corporate Obligee and Corporate Obligee assumed from
Original Owner Trustee all of Original Owner Trustee’s right, title, interest
and obligations in, to and under the Original Trust Agreement and the Original
Trust Estate, including, without limitation, all of Original Owner Trustee’s
right, title, interest and obligations under the Original Notes evidencing the
Original Loans, and thereupon Corporate Obligee terminated the Original Trust
Agreement and revoked the trust created thereunder;



WHEREAS, the Lenders, Trust Obligee and Corporate Obligee have each agreed to
restructure the Original Loans into (a) A Loans to Corporate Obligee, subject to
the conditions in this Agreement, and (b) B Loans to Corporate Obligee, subject
to the conditions in this Agreement;



WHEREAS, Corporate Obligee acquired its right, title and interest in, to and
under the Original Trust Agreement and the Original Trust Estate subject to the
Liens of the Security Trustee, which Liens are for the benefit of all Lenders to
secure the A Notes and B Notes in accordance with the terms hereof;



WHEREAS, pursuant to the Receivables Purchase Agreement, Trust Obligee purchased
from Corporate Obligee, and Corporate Obligee sold to Trust Obligee, the
Transferred Property subject to the Liens of the A Notes with the purchase price
therefor being the assumption by Trust Obligee from Corporate Obligee of the A
Loans;



WHEREAS, the Lenders (or their predecessor-in-interest) acquired their
respective undivided ownership interests in and to the Original Notes and the
Original Loans pursuant to the Liquidity Agreement and the other Original
Operative Documents; and



WHEREAS, the parties hereto desire that this Agreement amend and restate the
Original Participation Agreement in its entirety to consummate the transactions
described in the foregoing recitals and for certain other purposes.



NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree to
amend and restate the Original Participation Agreement in its entirety as
follows:



Definitions.



Unless the context otherwise requires, capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth or referred to in
Appendix A to this Agreement.



Representations and Warranties.



2.1       Obligor Representations and Warranties.  Obligor hereby represents and
warrants as of the Restructuring Date for the benefit of each other party hereto
that:



                                    (a)        Obligor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation set forth above, has full power, authority and legal right under
such laws to execute, deliver and perform its obligations under the Operative
Documents to which it is a party and is qualified to do business in and is in
good standing in each state or other jurisdiction in which the nature of its
business makes such qualification necessary, except where failure to so qualify
would not have a material adverse effect on Obligor;



                                    (b)        the financing of the Equipment,
the execution and delivery of the Operative Documents and the other related
instruments, documents and agreements to which it is a party, and the compliance
by Obligor with the terms hereof and thereof and the payments and performance by
Obligor of any of its obligations hereunder and thereunder (i) have been duly
and legally authorized by appropriate corporate action taken by Obligor, (ii)
are not in contravention of, and will not result in a violation or breach of,
any of the terms of Obligor’s certificate of incorporation, its by-laws or any
provisions relating to the capital stock of Obligor, and (iii) do not violate or
constitute a breach of any provision of law, any order of any court or other
agency of government, or any indenture, agreement or other instrument to which
Obligor is a party, or by or under which Obligor or any of Obligor’s property is
bound except where such violation or breach would not be expected to have a
material adverse effect on Obligor and would not affect Obligees’ respective
interests in the Obligee Property, Security Trustee’s interest in the Collateral
or any party’s remedies under the Operative Documents, or conflict with, result
in a breach of, or constitute (with due notice and/or lapse of time) a default
under any such indenture, agreement or instrument except where such conflict,
breach or default would not be expected to have a material adverse effect on
Obligor and would not affect Obligees’ respective interests in the Obligee
Property, Security Trustee’s interest in the Collateral or any party’s remedies
under the Operative Documents, or result in the creation or imposition of any
Lien, other than Permitted Liens, upon any of Obligor’s property or assets and
(iv) do not require, on the part of Obligor or any shareholder or Subsidiary
thereof, the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any Governmental Entity
except for filings, if any, made pursuant to any notice reporting requirement
applicable to it;



                                    (c )       each Operative Document to which
it is a party and each Security Document to which a Subsidiary of Obligor is a
party has been executed by the duly authorized officer or officers of Obligor or
such Subsidiary, respectively, and delivered to the other parties thereto and
(assuming due authorization, execution and delivery of the Operative Documents
by the other parties thereto) constitutes, or when executed by the duly
authorized officer or officers of Obligor or such Subsidiary and delivered to
the other parties thereto, such Operative Documents will constitute, the legal,
valid and binding obligations of Obligor or such Subsidiary, enforceable against
Obligor or such Subsidiary in accordance with their respective terms except as
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights from time to time in
effect and by general principles of equity including those applicable to the
enforceability of the remedy of specific performance;



                        (d)        Immediately prior to giving effect to each
Cross-Receipt under the Original Operative Documents therefor, Obligor had good
and marketable title to each Item of Equipment specified in such Cross-Receipt,
and Obligor has not granted any Lien on any Item of Equipment or the proceeds
thereof, the Equipment Agreement or the insurance required under the Equipment
Agreement other than Liens granted by it under the Operative Documents, and no
Lien, other than Permitted Liens, has attached to any Item of Equipment, the
proceeds thereof or the Equipment Agreement or the insurances required under the
Equipment Agreement, or in any manner has affected adversely Corporate
Obligee’s, Trust Obligee’s or Security Trustee’s right, title and interest
therein;



                                    (e)        each Item of Equipment is
personal property and not a fixture attached to realty under Applicable Law, and
each Item of Equipment that has a serial number or other identification number
set forth therefor on the Related Equipment Agreement Supplement has such serial
number or other identification number permanently affixed thereto.



                                    (f)         (i) when the Subsidiary
Equipment Agreements were executed, the security interests in the Equipment
granted to Obligor by the Subsidiaries pursuant to the Subsidiary Equipment
Agreements, (ii) the security interests in the Equipment and in the Subsidiary
Equipment Agreements granted to Corporate Obligee by Obligor pursuant to the
Equipment Agreement and (iii) the security interests in the Equipment Collateral
granted to Security Trustee pursuant to this Agreement, in each case constitute
a first priority Lien with respect to such Equipment Collateral under Applicable
Law, and Obligor, Corporate Obligee and Security Trustee shall be entitled to
all of the rights, benefits and priorities provided to a holder of a first
priority Lien under Applicable Law.



                                    (g)        for each Item of Equipment
located in the United States for which a serial number or other identification
number is identified on the Related Equipment Agreement Supplement, upon the
filing of:



(i)         appropriately completed UCC financing statements with the Equipment
described in the manner described on the Related Equipment Agreement Supplement
(1) naming the relevant Subsidiary of Obligor that is a party to a Subsidiary
Equipment Agreement as debtor and the Obligor as secured party, with the
Secretary of State of the State of such Subsidiary’s UCC Location, (2) naming
Obligor as debtor and Corporate Obligee as secured party, with the Secretary of
State of the State of Obligor’s UCC Location, and (3) naming Corporate Obligee
as debtor and the Security Trustee as secured party, with the Secretary of State
of the State of Corporate Obligee’s UCC Location;



(ii)        appropriately completed UCC “in-lieu” financing statements
continuing the effectiveness of the Pre Effective Date Financing Statements (x)
naming a Subsidiary of Obligor that is a party to a Subsidiary Equipment
Agreement as debtor and Obligor as secured party, filed with the Secretary of
State of the relevant Subsidiary of Obligor’s UCC Location, (y) naming Obligor
as debtor and Original Obligee as secured party, filed with the Secretary of
State of the State of Obligor’s UCC Location and (z) naming Original Obligee as
debtor and Original Security Trustee as secured party, filed with the Secretary
of State of the State of Original Obligee’s UCC Location;



(iii)       appropriately completed UCC-3 financing statements assigning the
Liens evidenced by the UCC financing statements referenced in (ii) above (x)
naming Original Obligee as secured party from Original Obligee to and for the
benefit of Corporate Obligee and (v) naming Original Security Trustee as secured
party to and for the benefit of Security Trustee in each case filed with the
Secretary of State of the State of the relevant UCC Location;



(iv)       an appropriately completed UCC-3 financing statements amending the
UCC financing statements referenced in (ii) above naming Original Obligee as
debtor to reflect Corporate Obligee as the debtor for the benefit of Security
Trustee and filed with the Secretary of State of the State of Corporate
Obligee’s UCC Location,



the security interest in each such Item of Equipment granted to Obligor by such
Subsidiary pursuant to the related Subsidiary Equipment Agreement, the security
interests in such Item of Equipment and in the related Subsidiary Equipment
Agreement granted by Obligor to Corporate Obligee pursuant to the Equipment
Agreement, and the security interests in such Item of Equipment and in the
Equipment Agreement granted by Corporate Obligee to Security Trustee pursuant to
this Agreement, shall in each case constitute a first priority perfected Lien
under the UCC (as applicable) with respect to such Equipment, Subsidiary
Equipment Agreement and Equipment Agreement under Applicable Law and Obligor,
Corporate Obligee and Security Trustee shall be entitled to all of the rights
and benefits and priorities provided to a holder of a perfected first priority
Lien under Applicable Law, and on Restructuring Date, all recordations and
filings shall have been accomplished with respect to this Agreement in each UCC
jurisdiction as may be required by Applicable Law to establish and perfect
Obligor’s Liens granted by such Subsidiary of Obligor, Corporate Obligee’s Liens
granted by Obligor and Security Trustee’s Liens granted by Corporate Obligee in
and to such Item of Equipment, such Subsidiary Equipment Agreement and the
Equipment Agreement, and any giving of notice or any other action to such end
required by Applicable Law has been given or taken;



                        (h)        for each Item of Equipment located in the
United States for which a serial number or other identification number is
identified on the Related Equipment Agreement Supplement, (i) the security
interests in the Equipment Collateral granted by Corporate Obligee to Security
Trustee pursuant to this Agreement constitutes a first priority Lien with
respect to the Equipment Collateral under Applicable Law, (ii) upon the filing
of appropriately completed UCC financing statement with the Equipment described
in the manner described on the Related Equipment Agreement Supplement for the
benefit of Security Trustee and filed with the Secretary of State of the State
of Corporate Obligee’s UCC Location, the security interests in Corporate
Obligee’s interest in each such Item of Equipment granted to Security Trustee
pursuant to this Agreement constitutes a first priority perfected Lien with
respect to such interest in such Items of Equipment under Applicable Law and
Security Trustee shall be entitled to all of the rights and benefits and
priorities provided to a holder of a perfected first priority Lien under
Applicable Law, and (iii) all recordations and filings shall be accomplished
with respect to this Agreement in each jurisdiction in the United States as may
be required by law to establish and perfect Security Trustee’s rights in and to
such Items of Equipment located in the United States and in the Equipment
Agreement and any giving of notice or any other action such end required by
Applicable Law has been given or taken;



                        (i)         Obligor’s UCC Location is in the State of
Delaware;



                        (j)         no Equipment Agreement Default or Equipment
Agreement Event of Default has occurred and is continuing and no Event of Loss
or event which with the passage of time, would become or Event of Loss has
occurred;



                        (k)        there is no litigation or other proceeding
now pending or, to the Obligor’s knowledge, threatened, against or affecting
Obligor or any Subsidiary thereof, in any court or before any regulatory
commission, board or other administrative governmental agency which will
adversely affect or impair the right, title or interest of Corporate Obligee to
any Item of Equipment, the Equipment Agreement or any other Operative Document,
or the security interest of Security Trustee in any Item of Equipment or the
Equipment Agreement, this Agreement or any Operative Document, or which, if
decided adversely to Obligor or such Subsidiary, will materially adversely
affect the business operations or financial condition of Obligor;



                        (l)         without limiting the generality of the
foregoing, the retention of possession by Obligor of the Items of Equipment
financed hereunder following the transfer of an interest therein to Corporate
Obligee shall not be deemed fraudulent or void as against any present or future
creditor of Obligor under Applicable Law, nor would any subsequent bona fide
purchaser from Obligor of such Items of Equipment, in the event of any attempted
subsequent transfer thereof by Obligor, acquire any title to or rights therein
superior to Corporate Obligee’s right, title or interest therein;



                        (m)       Obligor has delivered to each Obligee, Owner
Participant, each Lender and Agent its most recent annual report on Form 10-K
and quarterly report on Form 10-Q and they are complete and correct in all
material respects, accurately present the financial condition of Obligor on the
dates for which, and the results of its operations for the periods for which,
the same have been furnished and have been prepared in accordance with generally
accepted accounting principles consistently followed throughout the periods
covered thereby; and there has been no material adverse change in the condition
of Obligor and its Subsidiaries taken as a whole, financial or otherwise, since
the date of such Form 10-Q;



                        (n)        Obligor has not entered into the transactions
contemplated herein, directly or indirectly, in connection with any arrangement
in any way involving any employee benefit plan or plans or related trust to
which it is a party in interest or disqualified person, all within the meaning
of ERISA, and the Code, and, assuming the accuracy of the representations made
in Sections 2.5(f) and (g) and 2.6(a) and (b) herein, the execution and delivery
of, and the consummation of the transactions contemplated by, the Operative
Documents, will be exempt from, or will not involve any transaction which is
subject to, the prohibitions of either Section 406 of ERISA or Section 4975 of
the Code and will not involve any transaction in connection with which a penalty
could be imposed under Section 502(i) of ERISA or a tax could be imposed
pursuant to Section 4975 of the Code;



                        (o)        Obligor is not an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended;



                        (p)        Obligor delivered to Original Obligee a true,
correct and complete Certificate of Costs evidencing payment for the Items of
Equipment specified in such Certificate of Costs financed by Original Obligee;



                        (q)        payment in full has been made by or on behalf
of Obligor to the vendor of each Item of Equipment; and



                        (r)        each Item of Equipment is leased to a
Subsidiary of Obligor, and the identification of such Subsidiary, the location
of its chief executive office and the location of such Item of Equipment are
each identified on the Subsidiary Equipment Agreement.



            2.2       Trust Obligee Representations and Warranties.  Trust
Obligee hereby represents and warrants as of the Restructuring Date for the
benefit of each party hereto that:



                        (a)        Trust Obligee is a trust duly established and
validly existing under the laws of the State of Connecticut, has full power,
authority and legal right under such laws to execute, deliver and perform its
obligations under the Operative Documents to which it is a party;

                        (b)        the financing of the Transferred Property,
the execution and delivery of the Operative Documents and the other related
instruments, documents and agreements to which it is a party, and the compliance
by Trust Obligee with the terms hereof and thereof and the payments and
performance by Trust Obligee of any of its obligations hereunder and thereunder
(i) have been duly and legally authorized by appropriate trust action taken by
Trust Obligee, (ii) are not in contravention of, and will not result in a
violation or breach of, any of the terms of Trust Obligee’s Trust Agreement,
(iii) will not violate or constitute a breach of any provision of law, any order
of any court or other agency of government, or any indenture, agreement or other
instrument to which Trust Obligee is a party, or by or under which Trust Obligee
or any of Trust Obligee’s property is bound, or be in conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or instrument, or result in the creation or
imposition of any Lien, other than Permitted Liens, upon any of Trust Obligee’s
property or assets, and (iv) will not require, on the part of the Trust Company
or any Affiliate thereof, the consent or approval of, the giving of notice to,
the registration with, or the taking of any other action in respect of, any
United States federal or Connecticut local governmental or public commission,
board, authority or agency except for filings, if any, made pursuant to any
notice reporting requirement applicable to it;



            (c)        each Operative Document to which it is a party has been
executed by the duly authorized officer or officers of the Trust Company on
behalf of the Trust Obligee and delivered to the other parties thereto and
constitutes, or when executed by the duly authorized officer or officers of the
Trust Company on behalf of the Trust Obligee and delivered to the other parties
thereto, such Operative Documents will constitute, the legal, valid and binding
obligations of Trust Obligee, enforceable against it in accordance with their
terms except as limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights from time to time in effect and by general principles of
equity including those applicable to the enforceability of the remedy of
specific performance;



            (d)        there are no outstanding judgments against Trust Obligee
and no pending or threatened action (known to Trust Obligee) or proceeding
affecting Trust Obligee before any court, governmental agency or arbitrator, in
any jurisdiction;



            (e)        there is no tax, levy, impost, deduction, charge or
withholding which may be imposed on or asserted against the Transferred Property
Collateral or any part thereof or any interest therein, or against Lenders,
Agent or Security Trustee under the laws of the State of Connecticut either (i)
on or by virtue of the execution or delivery of Operative Documents or any other
document contemplated thereby, or (ii) on any payment to be made by Trust
Obligee pursuant to the Loan Documents or any other document contemplated
thereby to which Trust Obligee is a party; and



            (f)         Trust Obligee has no indebtedness or other liabilities,
whether contingent or otherwise, other than its obligations under and as
contemplated by the Operative Documents.



            2.3.      Further Trust Obligee Representations and Warranties. 
Trust Obligee hereby represents and warrants as of the Restructuring Date for
the benefit of Lenders, Agent and Security Trustee that:



            (a)        it has all rights and interests in the Transferred
Property Collateral, free and clear of all Liens other than Permitted Liens;



            (b)        (i) the security interests in the Transferred Property
Collateral granted by it to Security Trustee pursuant to this Agreement
constitute a Lien with respect to such Transferred Property Collateral under
Applicable Law, and (ii) all recordations and filings shall have been
accomplished with respect to this Agreement in each jurisdiction in the United
States as may be required by law to establish and perfect Security Trustee’s
rights in and to the Transferred Property Collateral and any giving of notice or
any other action to such end required by Applicable Law has been given or taken;



            (c)        its UCC Location is in the State of Ohio; and



            (d)        it makes each of the representations and warranties made
by it in each other Operative Document to which it is a party to, and for the
benefit of, Lenders, Agent and Security Trustee as if the same were set forth in
full herein.



            2.4.      Trust Company Representations and Warranties.  Trust
Company hereby represents and warrants as of the Restructuring Date for the
benefit of each of the parties hereto that:

                        (a)        it is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States of America, and has full power, authority and legal right under such laws
to execute, deliver and perform its obligations under this Agreement and the
Trust Agreement;



                        (b)        each of the Trust Agreement and (to the
extent of the covenants, agreements, representations and warranties of Trust
Company in its individual capacity contained herein) this Agreement has been
duly executed and delivered by Trust Company, and (assuming due authorization,
execution and delivery of the Trust Agreement by Owner Participant) the Trust
Agreement and (to the extent of the covenants, agreements, representations and
warranties of Trust Company in its individual capacity contained herein) this
Agreement constitutes a legal, valid and binding obligation of Trust Company,
enforceable against Trust Company in accordance with its terms;



                        (c)        neither the execution or delivery by Trust
Company of the Trust Agreement or this Agreement nor the performance by Trust
Company of its obligations hereunder or thereunder (i) conflicts or will
conflict with or violate in any respect any applicable United States federal law
governing the banking or trust powers of Trust Company or any Connecticut law
applicable to or binding upon Trust Company or any of its Affiliates, or any of
their respective properties, (ii) conflicts or will conflict with or violate
Trust Company’s articles of association or by-laws, (iii) conflicts or will
conflict with, or contravene, violate or result in a breach of, any indenture,
mortgage, loan agreement, lease or any other material agreement or material
instrument to which Trust Company or any of its Affiliates is a party or by
which any of their respective properties is bound, (iv) results or will result
in the creation or imposition of any Lien (other than Permitted Liens) on the
Transferred Property Collateral, or (v) requires or will require, on the part of
Trust Company or any Affiliate of Trust Company, the consent or approval of, the
giving of notice to, the registration with, or the taking of any other action in
respect of, any Government Entity governing the banking or trust powers of Trust
Company, except for filings, if any, made pursuant to any notice reporting
requirement applicable to it; provided, that no representation is made as to any
laws, rules or regulations applicable to the particular nature of the
Transferred Property Collateral;



            (d)        it is not in breach of any covenants or agreements made
by it in the Trust Agreement or by it in its individual capacity in this
Agreement;



            (e)        its UCC Location is in the State of Ohio; and



            (f)         there are no actions, suits or proceedings pending or,
to the best knowledge of Trust Company, threatened before any court or by or
before any other Government Entity, or any arbitrator, which (i) either
individually or in the aggregate, would have a material adverse effect on the
Trust Company or the Trust Estate or on the right, power or authority of Trust
Company to perform its obligations under the Operative Documents to which it is,
or is to become a party or on Trust Obligee’s ability to perform its obligations
under any Operative Document to which it is, or is to become, a party or (ii)
call into question the validity or the enforceability of any Operative Document.



            2.5.      Corporate Obligee Representations and Warranties. 
Corporate Obligee represents and warrants as of the Restructuring Date for the
benefit of each other party hereto that:



            (a)        Corporate Obligee is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware,
has full power, authority and legal right under such laws to execute, deliver
and perform its obligations under the Operative Documents to which it is a party
and is qualified to do business in, is in good standing in all material respects
in, each state or other jurisdiction in which the nature of its business makes
such qualification necessary, except where failure to so qualify would not have
a material adverse effect on Corporate Obligee;



            (b)        the financing of the Equipment as contemplated hereby,
the execution and delivery of the Operative Documents and the other related
instruments, documents and agreements to which it is a party, and the compliance
by Corporate Obligee with the terms hereof and thereof and the payments and
performance by Corporate Obligee of any of its obligations hereunder and
thereunder (i) have been duly and legally authorized by appropriate corporate
action taken by Corporate Obligee, (ii) are not in contravention of, and will
not result in a violation or breach of, any of the terms of Corporate Obligee’s
certificate of incorporation (or equivalent document), its by-laws or any
provisions relating to the capital stock of Corporate Obligee, and (iii) will
not violate or constitute a breach of any provision of law, any order of any
court or other agency of government, or any indenture, agreement or other
instrument to which Corporate Obligee is a party, or by or under which Corporate
Obligee or any of Corporate Obligee’s property is bound, or be in conflict with,
result in a breach of, or constitute (with due notice and/or lapse of time) a
default under any such indenture, agreement or instrument, or result in the
creation or imposition of any Lien upon any of Corporate Obligee’s property or
assets other than the Lien of the Security Trustee hereunder and any Permitted
Liens, and (iv) will not require, on the part of Corporate Obligee or any
Affiliate thereof, the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any United
States federal or Delaware local governmental or public commission, board,
authority or agency except for filings, if any, made pursuant to any notice
reporting requirement applicable to it;



            (c)        each Operative Document to which it is a party has been
executed by the duly authorized officer or officers of Corporate Obligee and
delivered to the other parties thereto and constitutes, or when executed by the
duly authorized officer or officers of Corporate Obligee and delivered to the
other parties thereto, such Operative Documents will constitute, the legal,
valid and binding obligations of Corporate Obligee, enforceable in accordance
with their terms except as limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights from time to time in effect and by general principles of
equity including those applicable to the enforceability of the remedy of
specific performance;



            (d)        Corporate Obligee is not in breach of any covenants or
agreements made by it in this Agreement or in the Equipment Agreement or in its
capacity as Owner Participant in the Trust Agreement;



            (e)        there are no actions, suits or proceedings pending or, to
the best knowledge of Corporate Obligee, threatened before any court or by or
before any other Government Entity, or any arbitrator, which (i) either
individually or in the aggregate, would have a material adverse effect on the
Equipment Collateral or on the right, power and authority of Corporate Obligee’s
ability to perform its obligations under any Operative Document to which it is,
or is to become, a party or (ii) call into question the validity thereof or the
enforceability thereof in accordance with the terms thereof;



            (f)         no part of the funds used or to be used by it to make
its investment in the Trust Estate contemplated hereby does or will constitute
assets of an employee benefit plan, within the meaning of ERISA or any
applicable regulation thereunder, or any assets or any plan, as defined in
Section 4975(e)(1) of the Code; and



            (g)        Corporate Obligee has all rights and interests that
Original Obligee had in each Item of Equipment (including the parts and
components thereof) and the Equipment Collateral, free and clear of all Liens
arising by, through or under Corporate Obligee other than the Permitted Liens;



            (h)        Security Trustee’s interests in the Equipment Agreement
has been registered in accordance with Section 14.3 of the Equipment Agreement;
and



            (i)         Corporate Obligee’s UCC Location is in the State of
Delaware.



[Reserved.]



3.         [Reserved.]

4.         Restructuring of Original Loans.



            4.1.      Equity Components.  Pursuant to the Original Participation
Agreement, the Original Owner Participant advanced Equity Components of each
Item of Equipment and each party hereto hereby acknowledges and agrees that all
such Equity Components so advanced have been fully and satisfactorily applied
pursuant to and in accordance with the Original Operative Documents.



4.2.      Amended and Restated Transaction.  Each party hereto hereby:



                        (a)        acknowledges and agrees that (i) for the
benefit of Original Obligee and Original Lender, Obligor transferred all of its
right, title and interest in and to the Original Equipment to Original Obligee,
pursuant to the Original Operative Documents; (ii) subject to the terms and
conditions set forth in the Original Trust Purchase Agreement, a copy of which
is attached hereto as Exhibit A, Original Owner Participant transferred all of
its right, title and interest in and to the Original Trust Agreement and the
Original Trust Estate to Corporate Obligee; and (iii) pursuant to the Assumption
and Revocation Agreement, a copy of which is attached hereto as Exhibit B,
Original Owner Trustee assigned (subject to the Liens of the Original Security
Trustee) to Corporate Obligee, and Corporate Obligee assumed, all of Original
Owner Trustee’s right, title, interest and obligations in, to and under the
Original Trust Agreement and the Original Trust Estate, including, without
limitation, all of Original Owner Trustee’s right, title, interest and
obligations under the Original Operative Documents and under the Original Loans
evidenced by the Original Notes, and thereupon Corporate Obligee terminated the
Original Trust Agreement and revoked the trust created thereunder;



                        (b)        acknowledges and agrees that (i) the Lenders,
Trust Obligee and Corporate Obligee have each agreed to restructure the Original
Loans into (x) A Loans to Corporate Obligee, subject to the conditions in this
Agreement, and (y) B Loans to Corporate Obligee, subject to the conditions in
this Agreement; (ii) Corporate Obligee has acquired its rights in the Original
Trust Estate subject to the Liens of the Original Security Trustee, which Liens
were assigned to the Security Trustee for the benefit of all Lenders, and has
granted Security Trustee Liens on the Collateral to secure the A Notes and the B
Notes in accordance with the terms of this Agreement; and (iii) pursuant to the
Receivables Purchase Agreement, a copy of which is attached hereto as Exhibit C,
Trust Obligee purchased from Corporate Obligee, and Corporate Obligee sold to
Trust Obligee, the Transferred Property subject to the Lien of the Security
Trustee hereunder with the purchase price therefor being the assumption by Trust
Obligee from Corporate Obligee of the A Loans;



                        (c)        acknowledges and agrees that on the
Restructuring Date, contemporaneously with Trust Obligee’s purchase of the
Transferred Property and assumption of the A Loans evidenced by the A Notes from
Corporate Obligee pursuant to the Receivables Purchase Agreement, (i) Corporate
Obligee shall endorse the A Notes over to Trust Obligee and immediately
thereafter such A Notes shall be cancelled by the A Lenders, and (ii) Trust
Obligee shall issue replacement A Notes evidencing the A Loans in favor of the A
Lenders;



                        (d)        consents to the execution and delivery of the
Equipment Agreement, the Original Trust Purchase Agreement, the Assumption and
Revocation Agreement, the Trust Agreement, the Receivables Purchase Agreement
and the other Operative Documents and the performance of the transactions
contemplated thereby in respect of the Original Equipment and the Original Trust
Estate in all respects and for all purposes; and



                        (e)        consents to the termination of the Risk
Allocation Agreement, the Letter of Credit Reimbursement Security Agreement and
the Program Administration Letter and the Original Trust Agreement in all
respects and for all purposes.



            4.3.      Rights in Original Equipment.  Each party hereto hereby
acknowledges and agrees that, as a result of the consummation of the
transactions contemplated under this Agreement and the other Operative
Documents, Corporate Obligee has and shall have obtained all right, title and
interest in and to the Original Trust Estate and the Original Equipment, subject
to the Lien of this Agreement and the Equipment Agreement and subject to the
terms and conditions set forth herein, including, without limitation, Section
10.15 hereof, and the OriginalEquipment shall for all purposes constitute the
“Equipment” hereunder and under the other Operative Documents.



            4.4.      Original Conditions.  Each party (other than U.S. Bank
National Association in its individual capacity) hereto hereby acknowledges and
agrees that, prior to the Restructuring Date, all of the conditions and
obligations set forth in Sections 4.1 through 4.5 of the Original Participation
Agreement were either fully satisfied or waived by such party entitled to waive
such conditionand, as of the Restructuring Date, all transfers of the Original
Equipment contemplated to occur under the Original Operative Documents have
occurred and all reimbursements to Obligor therefor have been made.



5.         Amount and Terms of Loans.



            5.1.      Acknowledgment of Original Loans.  Each Lender and each
other party hereto (other than U.S. Bank National Association in its individual
capacity) hereby acknowledges and agrees that on and as of the Restructuring
Date, the entire aggregate outstanding principal amount of all Original Loans is
equal to the amount specified under the column entitled “Outstanding Aggregate
Principal Balance of Original Loans” on Schedule 3 hereto.



            5.2.      A Loans and B Loans.



(a)        Each Lender and each other party hereto (other than U.S. Bank
National Association in its individual capacity) hereby acknowledges and agrees
that, contemporaneously with the execution and delivery of the Original Trust
Purchase Agreement, the Receivables Purchase Agreement, the Equipment Agreement
and this Agreement, the entire aggregate outstanding principal amount of the
Original Loans shall be (and shall be deemed to be) continued and divided into
(i) A Loans in an aggregate principal amount equal to the amount specified under
the column “Aggregate Principal Amount of A Loans” on Schedule 3 hereto (the
“Aggregate A Loan Principal Balance”) and (ii) B Loans in an aggregate principal
amount equal to the amount specified under the column “Aggregate Principal
Amount of B Loans” on Schedule 3 hereto (the “Aggregate B Loan Principal
Balance”).



(b)        Each Lender and each other party hereto (other than U.S. Bank
National Association in its individual capacity) hereby further acknowledges and
agrees that pursuant to the consummation of transactions contemplated by the
Original Trust Purchase Agreement, the Receivables Purchase Agreement, the
Equipment Agreement and this Agreement, (x) each A Lender shall have on the
Restructuring Date (and after assumption thereby by Trust Obligee) an aggregate
undivided ownership interest in the A Loans to Trust Obligee in the original
principal amount set forth opposite such A Lender’s name under the column
entitled “Principal Amount of A Loan” on Schedule 3 hereto, which amount shall
be evidenced by an A Note issued by Trust Obligee to such A Lender pursuant to
Section 5.3.2 hereof and (y) each B Lender shall have on the Restructuring Date
an undivided ownership interest in the B Loans to Corporate Obligee in the
original principal amount set forth opposite such B Lender’s name under the
column entitled “Principal Amount of B Loan” on Schedule 3 hereto, which amount
shall be evidenced by a B Note issued by Corporate Obligee to such B Lender
pursuant to Section 5.3.3 hereof.



(c)        Trust Obligee hereby acknowledges and agrees that pursuant to the
Receivables Purchase Agreement, this Agreement and the other Operative Documents
to which it is a party, it is and shall be validly and justly indebted to the A
Lenders for the payment of the A Loans in an amount equal to the Aggregate A
Loan Principal Balance.  Corporate Obligee hereby acknowledges and agrees that
pursuant to the Original Trust Purchase Agreement, theAssumption and Revocation
Agreement, this Agreement and the other Operative Documents to which it is a
party, it is and shall be validly and justly indebted to the B Lenders for the
payment of the B Loans in an amount equal to the Aggregate B Loan Principal
Balance.



            5.3.      Notes.



5.3.1.   Original Notes.  Each Lender (i) consents to the cancellation of each
Original Note in all respects and for all purposes; and (ii) directs (x)
Corporate Obligee to issue contemporaneously with such cancellation and with the
consummation of the transactions contemplated in Section 5.2 the A Notes to the
A Lenders; and (y) Corporate Obligee to issue contemporaneously with such
cancellation and with the consummation of the transactions contemplated in
Section 5.2 the B Notes to the B Lenders.  Each other party hereto hereby
consents to the cancellation of the Original Notes and to the issuance of the A
Notes and the B Notes hereunder in replacement thereof in all respects and for
all purposes.



A Notes.



(a)        The A Loans made by each A Lender to Original Obligee and assumed by
Corporate Obligee shall be evidenced by A Notes, duly executed by Corporate
Obligee and payable to the order of such A Lender in an original principal
amount equal to such A Lender’s A Loan specified in Schedule 3 hereto.  The A
Notes shall be dated as of the date hereof and delivered to the A Lenders in
accordance with this Agreement.  Each A Note shall be substantially in the form
of Exhibit D-1 with blanks and Payment and Amortization Schedules appropriately
completed in conformity herewith and shall have the aggregate Debt Amortization
Payments with respect to such A Note noted thereon as of the Restructuring Date.



            (b)        On the Restructuring Date, immediately following the
issuance of the A Notes by Corporate Obligee, each A Lender (i) consents to the
endorsement of the A Notes from Corporate Obligee in favor of Trust Obligee and
the cancellation of such A Notes in all respects and for all purposes, and (ii)
directs Trust Obligee to issue, and Trust Obligee hereby agrees to issue,
contemporaneously with such cancellation and with the consummation of the
transactions contemplated in Section 5.2, replacement A Notes to each such A
Lender.  The replacement A Notes shall be issued by Trust Obligee to the A
Lenders in accordance with the requirements of Section 5.3.2 (a) hereof.



5.3.3.   B Notes.  The B Loans made by each B Lender to Corporate Obligee shall
be evidenced by B Notes of Corporate Obligee, duly executed by Corporate Obligee
thereof and payable to the order of such B Lender in an original principal
amount equal to such B Lender’s B Loan specified in Schedule 3 hereto.  The B
Notes shall be dated as of the date hereof anddelivered to the Lenders in
accordance with this Agreement.  Each B Note shall be substantially in the form
of Exhibit D-2, with blanks and Payment and Amortization Schedules appropriately
completed in conformity herewith and shall have the aggregate Debt Amortization
Payments with respect to such B Note noted thereon as of the Restructuring Date.



            5.4.      [Reserved.]



            5.5.      Payments.



5.5.1    Principal.  Unless otherwise adjusted in accordance with Section 5.9
hereof, (a) principal on each A Loan shall be payable to each A Lender on each
Payment Date in an amount equal to the amount specified for such date on the
Payment and Amortization Schedule attached to such A Lender’s A Note; and (b)
principal on each B Loan shall be payable to each B Lender on each Payment Date
in an amount equal to the amount specified for such date on the Payment and
Amortization Schedule attached to such B Lender’s B Note.



Interest.



            (a)        Trust Obligee agrees to pay to the A Lenders interest in
respect of the unpaid principal amount of each A Loan assumed by Trust Obligee
from Corporate Obligee pursuant to the Receivables Purchase Agreement and this
Agreement from the date hereof until the date on which such A Loan (together
with accrued and unpaid interest thereon) is repaid in full (whether on the
Maturity Date, by acceleration or otherwise) at the Applicable Debt Rate
(calculated on the basis of a 360-day year and actual days elapsed).  Accrued
(and theretofore unpaid) interest shall be payable in arrears, on each Payment
Date, on the date of any prepayment (on the amount prepaid), on the Maturity
Date and, after the Maturity Date, on demand.



            (b)        Corporate Obligee agrees to pay to the B Lenders interest
in respect of the unpaid principal amount of each B Loan assumed by Corporate
Obligee from the date hereof until the date on which such B Loan (together with
accrued and unpaid interest thereon) is repaid in full (whether on the Maturity
Date, by acceleration or otherwise) at the Applicable Debt Rate (calculated on
the basis of a 360-day year and actual days elapsed).  Accrued (and theretofore
unpaid) interest shall be payable in arrears, on each Payment Date, on the date
of any prepayment (on the amount prepaid), on the Maturity Date and, after the
Maturity Date, on demand.



5.5.3    Satisfaction of Commitment Fee.  The parties hereto (other than U.S.
Bank National Association in its individual capacity) agree and acknowledge
that, prior to the Restructuring Date, the Loan Commitment Fee pursuant to
Section 5.5.3 of the Original Participation Agreement has been paid in full and
all such obligations to pay the Loan Commitment Fee pursuant to Section 5.5.3 of
the Original Participation Agreement have been fully discharged.



5.5.4    Overdue Rate.  Trust Obligee shall pay to each A Lender and Corporate
Obligee shall pay to each B Lender interest on any part of the unpaid principal
amount of any Note issued by such Obligee to such Lender, if any, and interest
on such Note and any other amount payable by such Obligees hereunder which shall
not be paid in full when due (whether at stated maturity, by acceleration or
otherwise) on demand for the period commencing on the due date thereof until the
same is paid in full at the Overdue Rate.



5.5.5    Payment Instructions.  All payments by Trust Obligee or Corporate
Obligee to the Lenders hereunder or under the other Operative Documents shall be
made without defense, set-off or counterclaim to Security Trustee no later than
12:00 noon (New York time) on the date when due and shall be made in lawful
money of the United States of America in immediately available funds to the
account of Security Trustee maintained at Bank of Tokyo-Mitsubishi Trust
Company, ABA No. 026-009-687, Account No. 97770450, F/F/C A/C# 26025906
reference:  Harman International Payment (6-T-277) or such other account as
Security Trustee may designate in a written notice to Obligees.



5.5.6    Withholding Tax.  If any amount of principal or interest payable with
respect to any Loan becomes subject to any withholding Tax under Applicable
Laws, Obligor shall withhold such Tax and shall pay the Lender that made such
Loan such additional amounts so that the net amount actually received by such
Lender, after reduction for such withholding Tax, shall be equal on an After-Tax
Basis to the full amount of principal and interest otherwise due and payable
hereunder.



5.5.7    Business Day Convention.  Unless otherwise provided herein, any payment
or prepayment of amounts due in accordance with the terms hereof which is due on
a date which is not a Business Day shall be payable on the next succeeding
Business Day.



5.5.8    Increased Costs.  In the event any Affected Person shall have
reasonably determined that any Regulatory Change (as hereinafter defined) shall
(a) subject such Affected Person to any tax of any kind whatsoever as a result
of this Agreement or any Operative Document or its interest therein or as a
result of its commitments hereunder or thereunder or its liquidity or other
commitment to any Obligee or any Lender as a result of this Agreement or any
Operative Document or its interest therein (any such commitment or commitments,
individually or collectively, an “Affected Person Commitment”), or change the
basis of taxation of payments as a result thereof (except for Taxes for which
Obligor indemnifies Lenders under Section 8.2 hereof); or (b) impose, modify or
hold applicable any reserve, special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances under this Agreement or any Operative Documents, loans or
other extensions of credit by, or any other acquisition of funds by, such
Affected Person, and the result of any of the foregoing is to increase the cost
to such Affected Person, by an amount which such Affected Person reasonably
determines in good faith to be material, of maintaining its interest in this
Agreement, the Notes or any Operative Document or to reduce any amount
receivable in respect thereof, then in any  such case, after submission by such
Affected Person to Obligor of a written request therefor specifying the nature
and amount of such cost in reasonable detail Obligor shall pay to such Affected
Person any additional amounts necessary to compensate such Affected Person for
such increased cost or reduced amount receivable, together with interest on each
such amount from the day which is five (5) Business Days after the date such
request for compensation under this Section 5.5.8 is received by the Obligor
until payment in full thereof (after as well as before judgment) at the
Applicable Debt Rate in effect from time to time.  In the event that any
Affected Person shall have determined that any Regulatory Change regarding
capital adequacy has the effect of reducing the rate of return on such Affected
Person's capital or on the capital of any entity controlling such Affected
Person as a result of its obligations hereunder or under any liquidity or credit
support agreement or under any Operative Document or its maintenance of its
Affected Person Commitment or its interest in this Agreement, the Notes or any
Operative Document to a level below that which such Affected Person or such
entity could have achieved but for such Regulatory Change (taking into
consideration such Affected Person's or such entity's policies with respect to
capital adequacy) by an amount reasonably determined in good faith by such
Affected Person to be material, then, from time to time, after submission by
such Affected Person to Obligor of such written request therefor specifying the
nature and amount of such cost in reasonable detail, Obligor shall pay to such
Affected Person such additional amount or amounts as will compensate such
Affected Person for such reduction, together with interest on each such amount
from the day which is five (5) Business Days after the date such request for
compensation under this Section (b) is received by Obligor until payment in full
thereof (after as well as before judgment) at the Applicable Debt Rate in effect
from time to time.  It shall be a condition to the right of an Affected Person
to receive any compensation under this Section 5.5.8 that it use its reasonable
efforts to reduce or eliminate any claim for such compensation, including but
not limited to designating a different investing office for its interest in this
Agreement, the Notes or the Operative Documents, if such designation will avoid
the need for, or reduce the amount of any increased amounts referred to in this
Section 5.5.8 and will not in the reasonable opinion of such Affected Person, be
unlawful or otherwise disadvantageous to such Affected Person or inconsistent
with its policies or result in an unreimbursed cost or expense to such Affected
Person or in an increase in the aggregate amounts payable under this Section
5.5.8.  Each Affected Person claiming any increased amounts described in this
Section 5.5.8 will furnish to Obligor and Agent together with its request for
compensation a certificate prepared in good faith setting forth the basis and
the calculation of the amount (in reasonable detail) of each request by such
Affected Person for any such increased amounts referred to in this Section
5.5.8.  Failure on the part of any Affected Person to demand compensation for
any amount pursuant to this Section 5.5.8 with respect to any period shall not
constitute a waiver of such Affected Person’s right to demand compensation with
respect to such period.  For purposes of this Section 5.5.8, “Regulatory Change”
shall mean as to each Affected Person, any change occurring after the date of
the execution and delivery of this Agreement in any (or the adoption after such
date of any new) (a) United States Federal or state law or foreign law
applicable to such Affected Person; or (b) regulation, interpretation,
directive, guideline or request (whether or not having the force of law)
applicable to such Affected Person of any court or other judicial authority, or
any entity which is exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to the government of any nation or any
state or other political subdivision thereof and which is charged with the
interpretation or administration of any law referred to in clause (a) or of any
fiscal, monetary or other authority or central bank having jurisdiction over
such Affected Person.



5.5.9    Illegality.  Notwithstanding any other provision of this Agreement or
the other Operative Documents to the contrary, if it becomes unlawful or
contrary to an official directive of a Governmental Entity, any Applicable Law,
or any interpretation, directive or request or change therein, or change in the
administration or enforcement thereof after the date hereof for any Lender to
honor any obligation to maintain any Loan funded by Dollar borrowings on the
London interbank market or if for any reason any Lender is unable to borrow
Dollars on the London interbank market (in either case, an “Illegality Event”,
and any Loan affected thereby, an “Illegal Loan”) then  (a) Lenders shall
promptly notify Agent, Obligees and Obligor thereof, (b)  if such Illegality
Event can be avoided without incurring any consequences which are, in the sole
judgment of such Lender, adverse to such Lender, then such Lender shall make
reasonable, good faith efforts consistent with its internal policy to effect
such avoidance, (c) if, notwithstanding such Lender’s efforts in accordance with
clause (b) hereof, any Loan remains an Illegal Loan, then, at the time specified
for such in the notice given in accordance with clause (a) above, the interest
rate on any such Illegal Loan shall be automatically converted to the Alternate
Rate and (d) all Loans made after such Illegality Event shall accrue interest at
the Alternate Rate.  Obligor shall compensate such Lender, upon such Lender’s
written request, for all reasonable losses, expenses and liabilities incurred
which such Lender may sustain as a result of the conversion or any payment of
any Illegal Loan on a date other than a Payment Date.



            5.6.      Prepayments Limited.  No prepayment of a Loan may be made
except to the extent and in the manner expressly permitted by this Agreement.



            5.7.      Mandatory Prepayments.



5.7.1    Event of Loss.  In the event an Item of Equipment shall suffer an Event
of Loss, then on the Casualty Loss Value Payment Date for such Item, Corporate
Obligee and Trust Obligee shall prepay and apply, and there shall become due and
payable on the Casualty Loss Value Payment Date for such Item, a principal
amount of the A Loans and B Loans, pro rata, equal to the Unamortized Debt
Balance with respect to such Item of Equipment and all accrued and unpaid
interest thereon.



5.7.2    Transfer of Rights and Interests in Items of Equipment.  In the event
that Obligor exercises its option to acquire Corporate Obligee’s rights and
interests in an Item of Equipment pursuant to Sections 25.2 or 25.4 of the
Equipment Agreement, Corporate Obligee and Trust Obligee shall prepay and apply,
and there shall become due and payable on the Payment Date designated for such
acquisition, Breakage Costs, if any, a principal amount of the A Loans and B
Loans, pro rata, equal to the Unamortized Debt Balance with respect to such Item
of Equipment and all accrued and unpaid interest thereon.



5.7.3    Other Termination of Equipment Agreement.  In the event that Obligor
does not exercise any option to renew the Equipment Agreement with respect to
any Item of Equipment pursuant to Section 25.1 thereof or does not exercise on
the Termination Date for such Item of Equipment the option to transfer such Item
of Equipment pursuant to Section 25.2 or 25.4 of the Equipment Agreement, then
on the Termination Date for such Item of Equipment Obligees shall apply, and
there shall become due and payable, the Unamortized Debt Balance of the Loan
made with respect to such Item of Equipment and all accrued and unpaid interest
thereon, which amounts are to be applied in accordance with Section 5.8(b)
hereof.



            5.8.      Application of Prepayments.  (a)  The amount of any
prepayment described in Sections 5.7.1 and 5.7.2 above shall be applied as
follows:  first, ratably to the payment of accrued but unpaid interest on the A
Loans and B Loans at the Overdue Rate, if any, to the date of such payment then
due hereunder, second, ratably to the payment of accrued but unpaid, interest on
the A Loans and B Loans at the Applicable Debt Rate, if any, to the date of such
prepayment then due hereunder, third, ratably to the payments of any other
amounts due the Lenders under the Operative Documents, and fourth, ratably to
the payment of the outstanding principal amount of the A Notes and the B Notes.



            (b)        The amount of any prepayment in accordance with Section
5.7.3 hereof shall be applied as follows:  (i)  Harman Proceeds shall be
allocated and paid first, to the A Lenders in accordance with their respective
pro rata share of the aggregate principal balances of the A Loans until they
have in the aggregate received payment in full of all principal and interest
with respect to their A Loans, and second, to the B Lenders in accordance with
their respective pro rata share of the aggregate of the principal balances of
the B Loans until they have received payment in full of all principal and
interest with respect to their B Loans; and (ii)  Collateral Proceeds shall be
allocated and paid first, to the B Lenders in accordance with their respective
pro rata share of the aggregate of the principal balances of the B Loans until
they have received payment in full of all principal and interest with respect to
their B Loans, and second, to the A Lenders in accordance with their respective
pro rata share of the aggregate of the principal balances of the A Loans until
they have in the aggregate received payments in full of all principal and
interest with respect to their A Loans.



            5.9       Recalculation of Loan Payment and Amortization Schedule. 
Upon any partial prepayment in accordance with this Section 5, the amount of
principal due in accordance with the Payment and Amortization Schedule attached
to any Note or Notes against which principalamounts were prepaid, shall be
recalculated by Agent on each Payment Date occurring after the date of such
partial payment so as to equal the following:



- PP/ OP) x SP



Where:



PP        =          Principal amount of such Loan being prepaid

OP       =          Outstanding principal balance of such Loan immediately prior
to the payment of the principal being prepaid (less any principal scheduled to
be paid on the date principal is being prepaid)



SP        =          Amount of scheduled principal payment for such Loan had the
principal prepayment at issue not been paid



            5.10.    Loan Events of Default. The occurrence of any of the
following specified events (whatever the reason for such Loan Event of Default
and whether such event shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall constitute a “Loan Event of Default”:



an Equipment Agreement Event of Default shall have occurred and be continuing;
or



either Obligee shall default in the due and punctual payment of any principal of
or interest on, any of its respective Loans (including any mandatory prepayment)
or any other amount to be paid to Lenders under the Loan Documents; provided,
however, that if any such amount is paid after the due date thereof, it shall
only be deemed to be paid in full if there shall also be paid, together with
such amount, interest on such amount at the Overdue Rate from the date such
payment was due until the date of payment; or



either Obligee shall default in the due performance or observance of any of
their respective other obligations hereunder, and the same shall continue
unremedied for a period of thirty (30) days from the earlier of actual knowledge
thereof by such Obligee and receipt by such Obligee of written notice of such
default; or



any representation, warranty or statement made by Corporate Obligee, Trust
Obligee, Trust Company or Owner Participant in any of the Operative Documents,
or otherwise in writing in connection herewith or therewith, or in any statement
furnished pursuant hereto or thereto or in connection herewith or therewith,
shall be breached or shall prove to be untrue in any material respect on the
date as of which made; or



judgments for the payment of money in excess of $100,000 in the aggregate shall
be rendered against either Obligee and shall not be satisfied, stayed, bonded
with a reputable and financially sound surety company to the full extent
thereof, vacated or discharged for more than sixty (60) days; or



(f)         Corporate Obligee, Trust Obligee, Trust Company or Owner Participant
shall consent to the appointment of or the taking of possession by a receiver,
agent or liquidator of itself or of a substantial part of its property, or
Corporate Obligee, Trust Obligee, Trust Company or Owner Participant shall admit
in writing its inability to pay its debts generally as they become due, or does
not pay its debts generally as they become due or shall make a general
assignment for the benefit of creditors, or Corporate Obligee, Trust Obligee,
Trust Company or Owner Participant shall file a voluntary petition in bankruptcy
or a voluntary petition or an answer seeking reorganization, liquidation or
other relief in a case under any bankruptcy laws or other insolvency laws (as in
effect at such time) or an answer admitting the material allegations of a
petition filed against it, or Corporate Obligee, Trust Obligee, Trust Company or
Owner Participant Company shall seek relief by voluntary petition, answer or
consent, under the provisions of any other bankruptcy or other similar law
providing for the reorganization or winding-up of corporations (as in effect at
such time) or Corporate Obligee, Trust Obligee, Trust Company or Owner
Participant shall seek an agreement, composition, extension or adjustment with
its creditors under such laws, or Corporate Obligee, Trust Obligee, Trust
Company or Owner Participant shall adopt a resolution authorizing action in
furtherance of any of the foregoing; or (ii) an order, judgment or decree shall
be entered by any court of competent jurisdiction (A) appointing, without the
consent of Corporate Obligee, Trust Obligee, Trust Company or Owner Participant,
a receiver, trustee or liquidator of such person or of any substantial part of
its property, or (B) sequestering any substantial part of the property of
Corporate Obligee, Trust Obligee, Trust Company or Owner Participant, or (C)
granting any other relief in respect of Corporate Obligee, Trust Obligee, Trust
Company or Owner Participant as a debtor under any bankruptcy laws or other
insolvency laws (as in effect at such time), and in each case any such order,
judgment or decree of appointment or sequestration shall remain in force
undismissed, unstayed and unvacated for a period of sixty (60) days after the
date of entry thereof; or (iii) a petition against Corporate Obligee, Trust
Obligee, Trust Company or Owner Participant in a case under any bankruptcy laws
or other insolvency laws (as in effect at such time) is filed and not withdrawn
or dismissed within sixty (60) days thereafter, or if, under the provisions of
any law providing for reorganization or winding-up of corporations which may
apply to Corporate Obligee, Trust Obligee, Trust Company or Owner Participant ,
any court of competent jurisdiction assumes jurisdiction, custody or control of
such person or of any substantial part of its property and such jurisdiction,
custody or control remains in force unrelinquished, unstayed and unterminated
for a period of sixty (60) days; or



            (g)        either Obligee shall default in any of its obligations
under any other Operative Document to which it is a party or any Operative
Document shall cease to be in full force and effect or be disaffirmed or
repudiated in any respect by or on behalf of either Obligee or any party thereto
(other than Lenders); or



            (h)        if this Agreement at any time shall not be in full force
and effect or shall no longer create a first and prior Lien on any portion of
the Collateral, or



            (i)         the trust created pursuant to the Trust Agreement shall
have been terminated.



            5.11     Remedies of Lenders.



5.11.1  Rights in Collateral.  If a Loan Event of Default shall have occurred
and be continuing, then and in every such case Security Trustee and/or Agent
shall, upon written request by the Majority Lenders, exercise any or all of the
rights and powers and pursue any and all of the remedies pursuant to this
Section 5.11, any and all remedies under the other Security Documents, and any
and all remedies available to a secured party under the UCC or any other
provision or law and, in the event such Loan Event of Default is a Loan Event of
Default referred to in Section 5.10(a) hereof, any and all of the remedies
pursuant to the Equipment Agreement, and may take possession of all or any part
of the Collateral and may exclude Obligees, Obligor, any lessee and all Persons
claiming under any of them wholly or partly therefrom. 



5.11.2  Insolvency.  If a Loan Event of Default referred to in clause (f) of
Section 5.10 hereof shall have occurred or an Equipment Agreement Event of
Default of the type referred to in clause (e) of Section 20 of the Equipment
Agreement thereof shall have occurred, then and in every such case the unpaid
principal of each Loan, together with interest accrued but unpaid thereon,
Prepayment Premium, if any, and all other amounts due to Lenders shall, unless
the Lenders shall otherwise direct, immediately and without further act become
due and payable by Obligees to Lenders, without presentment, demand, protest or
notice, all of which are hereby waived.  If any other Loan Event of Default
shall have occurred and be continuing, then and in every such case, Agent or
Security Trustee shall, upon written request by the Majority Lenders, by written
notice or notice to each Obligee, declare all Loans to be due and payable,
whereupon the unpaid principal of the Loans then outstanding, together with
accrued but unpaid interest thereon, Prepayment Premium, if any, and all other
amounts due from Obligees to Lenders, shall immediately and without further act
become due and payable by Obligees to Lenders without presentment, demand,
protest or other notice, all of which are hereby waived.



5.11.3  Delivery of Documents.  Upon the occurrence of a Loan Event of Default,
at the request of Security Trustee, Obligees shall promptly execute and deliver
to Security Trustee such instruments of title and other documents as Security
Trustee may deem necessary or as requested of the Security Trustee by the
Majority Lenders or advisable to enable Security Trustee or a representative
designated by Security Trustee, at such time or times and place or places as
Security Trustee may specify, to obtain possession of all or any part of the
Collateral to whose possession Security Trustee shall at the time be entitled
hereunder.  If Obligees shall for any reason fail to execute and deliver such
instruments and documents after the request by Security Trustee, Security
Trustee may (a) obtain a judgment conferring on Security Trustee the right to
immediate possession and requiring Obligees to execute and deliver such
instruments and documents to Security Trustee, to the entry of which judgment
Obligees hereby specifically consent, and (b) pursue all or part of such
Collateral wherever it may be found and may enter any of the premises of Obligor
or Obligees wherever such Collateral may be or is purported to be and search for
such Collateral and take possession of and remove such Collateral.  All expenses
of obtaining such judgment or of pursuing, searching for and taking such
property shall, until paid, be secured by the Lien of this Agreement.



5.11.4  Possession of Collateral.  Upon taking of possession pursuant hereto,
Security Trustee or a representative designated by Security Trustee may, from
time to time, at the expense of Obligees, make all such expenditures for
maintenance, insurance, repairs, replacements and alterations to any of the
Collateral, as it may deem appropriate and commercially reasonable.  In such
case, Security Trustee or a representative of Security Trustee shall have the
right (but not the obligation) to maintain, use, operate, store, lease, control
or manage the Collateral and to carry on the business and to exercise all rights
and powers of Obligees relating to the Collateral, as Security Trustee shall
deem best, including the right to enter into any and all such agreements with
respect to the maintenance, use, operation, storage, leasing, control,
management or disposition of the Collateral or any part thereof as Security
Trustee may determine; and Security Trustee shall be entitled to collect and
receive directly all tolls, rents (including Equipment Payment and Supplemental
Payments), revenues, issues, income, products and profits of the Collateral and
every part thereof, without prejudice, however, to the right of Lenders or
Security Trustee under any provision of this Agreement to collect and receive
all cash held by, or required to be deposited with, Obligees hereunder.  Such
tolls, rents (including Equipment Payment and Supplemental Payments), revenues,
issues, income, products and profits shall be applied to pay the expenses of the
use, operation, storage, leasing, control, management or disposition of the
Collateral and of conducting the business thereof, and of all maintenance,
repairs, replacements, alterations, additions and improvements, and to make all
payments which Security Trustee may be required or may elect to make, if any,
for taxes, assessments, insurance or other proper charges upon the Collateral or
any part thereof (including the employment of engineers and accountants to
examine, inspect and make reports upon the properties and books and records of
Obligees or Obligor), and all other payments which Security Trustee may be
required or authorized to make under any provision of this Agreement, as well as
just and reasonable compensation for the services of Security Trustee, and of
all Persons properly engaged and employed by Security Trustee.



5.11.5  Sale of Collateral.  In addition, Security Trustee may sell, assign,
transfer and deliver the whole, or from time to time to the extent permitted by
law, any part of the Collateral or any interest therein, at any private sale or
public auction with or without demand, advertisement or notice (except as herein
required or as may be required by law) of the date, time and place of sale and
any adjustment thereof for cash or credit or other property for immediate or
future delivery and for such price or prices and on such terms as Security
Trustee may determine, or as may be required by law.  It is agreed that ten (10)
Business Days’ notice to each Obligee of the date, time and place (and terms, in
the case of a private sale) of any proposed sale by Security Trustee of the
Collateral or any part thereof or interest therein is reasonable.  Each of
Security Trustee and any Lender may be a purchaser of the Collateral or any part
thereof or any interest therein at any sale thereof, whether pursuant to
foreclosure or power of sale or otherwise.  Security Trustee may apply against
the purchase price therefor the amount then due under the Notes secured hereby. 
Security Trustee shall, upon any such purchase, acquire good title to the
property so purchased, to the extent permitted by Applicable Law, free of all
rights of redemption.



5.11.6  Discharge.  Upon any sale of the Collateral or any part thereof or
interest therein, whether pursuant to foreclosure or power of sale or otherwise,
the receipt of the purchase money of the official making the sale by judicial
proceeding or by Security Trustee shall be sufficient discharge to the purchaser
for the purchase money and neither such official nor such purchaser shall be
obliged to see to the application thereof.



5.11.7  Appointment of Receiver.  If a Loan Event of Default shall have occurred
and be continuing, Security Trustee shall, as a matter of right, be entitled to
appoint a receiver or trustee or representative (who may be Security Trustee or
any successor or nominee thereof, or any Lender appointed by Security Trustee)
for all or any part of the Collateral, whether such receivership or agency or
representation be incidental to a proposed sale of the Collateral or the taking
of possession thereof, the exercise of remedies under this Agreement or the
Equipment Agreement or otherwise, and Obligees hereby consents to the
appointment of such a receiver, trustee or representative.  Any receiver,
trustee or representative appointed for all or any part of the Collateral shall
be entitled to exercise all rights of Security Trustee under this Agreement and
the other Operative Documents to the extent provided in such appointment and
shall be entitled to exercise all the powers and pursue all the remedies of
Security Trustee hereunder with respect to the Collateral.



5.11.8  Redemption.  Any sale of the Collateral or any part thereof or any
interest therein, whether pursuant to foreclosure or power of sale or otherwise
hereunder, shall forever be a perpetual bar against Obligees, after the
expiration of the period, if any, during which Obligees shall have the benefit
of redemption laws which may not be waived pursuant to clause (i) above. 
Subject to the provisions of this Agreement, each Obligee covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any appraisement, valuation, stay or extension law wherever enacted, nor at any
time hereafter in force, in order to prevent or hinder the enforcement of this
Agreement or the execution of any power granted herein to any Lender or Security
Trustee, or the absolute sale of the Collateral, or any part thereof, or the
possession thereof by any transfer at any sale under this Section 5.11; and each
Obligee for itself and all who may claim under it, so far as it or any of them
now or thereafter lawfully do so, waives all right to have the Collateral
marshaled upon any foreclosure hereof, and agrees that any court having
jurisdiction to foreclose this Agreement may order the sale of the Collateral as
an entirety.



5.11.9  Rights Cumulative; No Waiver.  Each and every right, power and remedy
herein given to Lenders and Security Trustee specifically or otherwise in this
Agreement shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by the Majority
Lenders or Security Trustee, and the exercise or the beginning of the exercise
of any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy.  No
delay or omission Agent, any Lender or Security Trustee in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of Obligees or Obligor or to be an acquiescence therein.



5.11.10  Termination of Proceedings. If Agent, any Lender or Security Trustee
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to Agent, any Lender or Security Trustee, then and in every such case
Obligees, Agent, Lenders, Security Trustee and Obligor shall, subject to any
binding determination in such proceeding, be restored to their former positions
and rights hereunder with respect to the Collateral, and all rights, remedies
and powers of Agent, Lenders and Security Trustee shall continue as if no such
proceedings had been instituted.



Covenants.



Obligee Covenants.



6.1.1.   Obligees Covenants.  Each Obligee covenants and agrees for the benefit
of Lenders (unless Lenders shall have otherwise waived in writing compliance
herewith in accordance with Section 10.2 hereof) during the term of this
Agreement as follows:



                        (a)        it shall keep at all times books of record
and account related to the transactions contemplated by this Agreement in which
full, true and correct entries will be made of all dealings or transactions in
relation thereto, and provide or cause to be provided adequate protection
against loss or damage to such books of record and account;



                        (b)        it shall not waive an Equipment Agreement
Default or Equipment Agreement Event of Default without the prior written
consent of the Majority Lenders; and



                        (c)        it shall not amend, modify, consent to any
change to the terms or otherwise alter any of the Operative Documents except in
accordance with Section 10.2 hereof.



6.1.2    Corporate Obligee Covenants.  Corporate Obligee covenants and agrees
for the benefit of Lenders (unless Lenders shall have otherwise waived in
writing compliance herewith in accordance with Section 10.2 hereof) during the
term of this Agreement as follows:



                        (a)        it shall promptly take, and maintain the
effectiveness of, all action that may, from time to time, be necessary or
appropriate under Applicable Law in connection with the performance by Corporate
Obligee of its obligations under the Operative Documents, or the taking of any
action hereby or thereby contemplated, or necessary for the legality, validity,
binding effect or enforceability of the Operative Documents, or for the making
of any payment or the transfer or remittance of any funds by Corporate Obligee
under the Operative Documents;



                        (b)        it shall furnish to Lenders or cause to be
furnished to Lenders, as the case may, upon actual knowledge thereof, notice of
the existence of any Equipment Agreement Default or Equipment Agreement Event of
Default.



                        (c)        (i) upon the written request of Security
Trustee, it shall designate Security Trustee or such other Person as designated
by the Majority Lenders, as the Corporate Obligee’s designee under Section 13 of
the Equipment Agreement to visit and inspect the Equipment, to visit, inspect
and examine the books and records and accounts of Obligor and to discuss with
Obligor its affairs, finances and accounts, and (ii) it shall allow or cause to
allow any Person acting on behalf of the Majority Lenders or Security Trustee,
to visit, inspect and examine its books of record and accounts of Corporate
Obligee and to discuss with Corporate Obligee its affairs, finances and
accounts, in each case at such times and as often as Lenders may reasonably
request but, in each case, solely as they relate to the transactions
contemplated hereby;



            (d)        if and to the extent Security Trustee makes a written
request therefor specifying the appropriate filing offices and providing the
filing numbers for the original UCC financing statements and such other
information as is necessary for filing continuation statements, then the
Corporate Obligee shall provide to Security Trustee continuation statements with
respect to any UCC financing statements filed in connection with the Security
Documents against Corporate Obligee or Trust Obligee or both, to file the same,
and promptly upon such filing will provide Security Trustee with written
evidence thereof;



            (e)        it shall not except as expressly permitted by the
Equipment Agreement, the Receivables Purchase Agreement, the Original Trust
Purchase Agreement, the Assumption and Revocation Agreement and under this
Agreement, sell, lease, convey, transfer or encumber or otherwise dispose of all
or any part of any Item of Equipment, or cause or permit any Person to do any of
the foregoing with respect to all or any part of any Item of Equipment; and



            (f)         it shall comply with all Applicable Laws of any
jurisdiction solely as they relate to the transaction contemplated hereby, such
compliance to include paying when due all Taxes imposed upon it or upon its
property in connection with this transaction by any Government Entity except to
the extent contested in good faith and for which adequate reserves have been
segregated.



6.1.3    Trust Obligee Covenants.  Trust Obligee covenants and agrees for the
benefit of Lenders (unless Lenders shall have otherwise waived in writing
compliance herewith in accordance with Section 10.2 hereof) during the term of
this Agreement as follows:



            (a)        it shall not operate in a manner that would result in an
actual, constructive or substantive consolidation with Owner Participant, or any
other Persons, and in such connection Trust Obligee shall observe all trust
formalities, maintain records separately and independently from those of Owner
Participant or other Persons and enter into any transactions with Owner
Participant only on an arm’s-length contractual basis;



            (b)        it shall duly pay and discharge (i) all Liens related to
the Transferred Property Collateral other than Permitted Liens, (ii) all of its
trade bills before the time that any such Lien attaches to the Transferred
Property Collateral, and (iii) all Taxes imposed upon or against it or its
property or assets, or upon any property leased by it, prior to the date on
which penalties attach thereto and (iv) all lawful claims, whether for labor,
materials, supplies, services or anything else, which might or could, if unpaid,
become a Lien upon the Transferred Property Collateral or such property or
assets, unless and only to the extent that any such amounts are not yet due and
payable or the validity thereof is being contested in good faith by appropriate
proceedings so long as such proceedings do not involve any material danger of
the sale, forfeiture or loss of such assets or any interest therein and Trust
Obligee maintains appropriate reserves with respect thereto or has made adequate
provision for the payment thereof, in accordance with generally accepted
accounting principles and approved by Lenders; and



            (c)        it shall comply with all Applicable Laws of any
jurisdiction, such compliance to include paying when due all Taxes imposed upon
it or upon its property by any Government Entity except to the extent contested
in good faith and for which adequate reserves have been segregated.



            6.2.      Further Obligee Covenants.



6.2.1    Further Trust Obligee Covenants.  Trust Obligee covenants for the
benefit of each party hereto (unless Lenders shall have otherwise waived in
writing compliance herewith in accordance with Section 10.2 hereof) during the
term of the Agreement as follows:



                        (a)        it shall not (i) enter into any business
other than its financing of Equipment, (ii) create, incur, assume or permit to
exist any Indebtedness, except as expressly permitted by this Agreement, (iii)
enter into, or be a party to, any transaction with any Person, except the
transactions set forth in the Operative Documents and as expressly permitted
thereby, or (iv) make any investment in, guaranty the obligations of, or make or
advance money to any Person, through the direct or indirect lending of money,
holding of securities or otherwise except the transactions set forth in the
Operative Documents and as expressly permitted thereby; and



                        (b)        it shall not wind up, liquidate or dissolve
its affairs or enter into any transaction of merger or consolidation, or convey,
sell, lease (substantially as a whole), or otherwise dispose of (whether in one
or in a series of transactions) its assets except as expressly permitted by this
Agreement.



6.2.2    Further Corporate Obligee Covenants.  Corporate Obligee covenants for
the benefit of each other party hereto (unless Lenders shall have otherwise
waived in writing compliance herewith in accordance with Section 10.2 hereof)
during the term of this Agreement as follows:



                        (a)        it shall take all actions as are required to
keep the representations and warranties made by it in clauses (g), (h) and (i)
of Section 2.5 hereof (except, in the case of clause (i) of Section 2.5, if
Corporate Obligee’s UCC Location shall change, then Corporate Obligee shall
provide notice of such change to each other party hereto within thirty (30)
days’ thereafter), true and correct in all material respects (but without regard
to the date when such representations and warranties were made or are expressed
to be effective) until such time as all of the Secured Obligations have been
paid in full;



                        (b)        it will not transfer its interest herein
unless the prospective transferee makes the representations and warranties set
forth in clause (f) of Section 2.5 hereof as of the date of such transfer, as if
it had originally been a party hereto; and



                        (c)        it shall (i) not cause or permit to exist any
Lien attributable to it with respect to the Items of Equipment or any other
portion of the Equipment Collateral other than Permitted Liens, (ii) promptly,
at its own expense, take such action as may be necessary to duly discharge any
Lien on the Equipment Collateral attributable to it other than Permitted Liens,
and (iii) make restitution for the Equipment Collateral for any actual
diminution of the assets of the Equipment Collateral resulting from any Liens
attributable to it on the Equipment Collateral other than Permitted Liens.



            6.3.      Additional Trust Company Covenants.  Trust Company
covenants and agrees for the benefit of each other party hereto (unless Lenders
shall have otherwise waived in writing compliance herewith in accordance with
Section 10.2 hereof) during the term of this Agreement as follows:



            (a)        it shall perform all of its obligations set forth in the
Trust Agreement and shall not amend, modify, consent to any change to the terms
or otherwise alter the Trust Agreement in any manner without the consent of each
of the other parties hereto;



            (b)        it shall (i) not cause or permit to exist any Lien
attributable to it with respect to the Transferred Property Collateral or any
portion of the Trust Estate other than Permitted Liens; (ii) promptly, at its
own expense, take such action as may be necessary duly to discharge any such
Lien attributable to it with respect to the Transferred Property Collateral
other than Permitted Liens, and (iii) make restitution to the Trust Estate or
the Security Trustee, as applicable, for any actual diminution of the assets of
the Trust Estate resulting from any Liens attributable to it with respect to the
Transferred Property Collateral other than Permitted Liens; and



            (c)        it shall provide written notice of any change in its UCC
Location within thirty (30) days thereafter.



            6.4.      Owner Participant Covenants.  Owner Participant covenants
and agrees for the benefit of each party hereto (unless Lenders shall have
otherwise waived in writing compliance herewith in accordance with Section 10.2
hereof) during the term of this Agreement as follows:



                        (a)        it shall maintain its existence as a
corporation in good standing under the laws of its state of organization;



                        (b)        it shall maintain its right to transact
business in each jurisdiction in which the character of the properties owned or
leased by it or the business conducted by it makes such qualification necessary
and the failure to so qualify would preclude Trust Obligee from enforcing its
rights or meeting its obligations under or with respect to any Operative
Document;



                        (c)        it shall perform all of its obligations set
forth in the Trust Agreement and shall not amend, modify, consent to any change
to the terms or otherwise alter the Trust Agreement in any manner without the
consent of each of the other parties hereto; and



                        (d)        it shall (i) not cause or permit to exist any
Lien attributable to it with respect to the Transferred Property Collateral
other than Permitted Liens, and (ii) promptly, at its own expense, take such
action as may be necessary duly to discharge any Lien on the Transferred
Property Collateral attributable to it other than Permitted Liens.



            6.5.      Covenants of the Lenders and Security Trustee.  (a) Each
of the Lenders and Security Trustee hereby covenants and agrees, for the benefit
of Obligees and Obligor, that solong as no Equipment Agreement Event of Default
has occurred and is continuing, it shall not take or cause to be taken any
action contrary to Obligor’s or any permitted lessee’s right to quiet enjoyment
of, and the continuing possession, use and operation of, the Equipment during
the Term of the Equipment Agreement.



                        (b)        Each Lender hereby covenants and agrees, for
the benefit of Obligees and Obligor, that it will not transfer its interest
under this Agreement or the other Operative Documents unless the prospective
transferee (i) is a Permitted Assignee, and (ii) as of the date of such transfer
represents and warrants either (i) no part of the funds used by it to acquire
any Loan shall constitute assets of an “employee benefit plan”, within the
meaning of ERISA or any applicable regulation thereunder or assets of a “plan”
as defined in Section 4975(e)(1) of the Code or (ii) all of such funds are
assets of an insurance company general account as such term is defined in
Prohibited Transaction Exemption 95-60 issued by the U.S. Department of Labor
(“PTE 95-60”) and as of the date the Notes are acquired there is no employee
benefit plan with respect to which the aggregate amount of such general
account’s reserves and liabilities for the contracts held by or on behalf of
such employee benefit plan and all other employee benefit plans maintained by
the same employer (and affiliates thereof as defined in Section V(a)(1) of PTE
95-60) or by the same employee organization (in each case determined in
accordance with the provisions of PTE 95-60) exceeds 10% of the total reserves
and liabilities of such general account (as determined under PTE 95-60)
(exclusive of separate account liabilities) plus surplus as set forth in the
National Association of Insurance Commissioners Annual Statement filed with the
state of domicile of each Lender.



            6.6.      Obligor Covenants.  Obligor covenants and agrees for the
benefit of each other party hereto (unless Lenders shall have otherwise waived
in writing compliance herewith in accordance with Section 10.2 hereof) during
the term of this Agreement as follows:



            (a)        it shall furnish Obligees and Lenders (i) as soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of Obligor, a copy of the consolidated balance sheet of Obligor and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on, without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by an
independent certified public accountants of nationally recognized standing, and
(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Obligor, the unaudited consolidated statements of income and retained
earnings and of cash flows of Obligor and its consolidated Subsidiaries for such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); all such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be,
disclosed therein).



            (b)        it shall furnish each Obligee and the Agent (i)
concurrently with the delivery of the financial statements referred to in
Section 6.6(a)(i) hereof, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Equipment
Agreement Default or Equipment Agreement Event of Default, except as specified
in such certificate, (ii) concurrently with the delivery of the financial
statements referred to in Sections 6.6(a)(i) and (ii), a certificate of a
Responsible Officer stating that, to the best of such officer’s knowledge,
Obligor during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Operative Documents to be observed, performed or satisfied by it, and
that such officer has obtained no knowledge of any Equipment Agreement Default
or Equipment Agreement Event of Default except as specified in such certificate,
(iii) not later than ten (10) Business Days following approval by the Board of
Directors of Obligor (and in any event at least once in each fiscal year), a
copy of Obligor’s final business plan as approved by the Directors, (iv) within
five (5) days after the same are sent, copies of all financial statements and
reports which Obligor sends to its stockholders, and within five (5) days after
the same are filed, copies of all financial statements and periodic reports
which Obligor may make to, or file with, the Securities and Exchange Commission
or any successor or analogous Governmental Entity, and (v) promptly, such
additional financial and other information as each Obligee or the Agent may from
time to time reasonably request (including, but not limited to, annual
consolidating financial statements not later than one hundred fifty (150) days
after the end of each fiscal year);



            (c)        within the six-month period preceding the fifth
anniversary of each Funding Date, Obligor will provide to Trust Obligee,
Corporate Obligee, Agent or Security Trustee (as applicable) continuation
statements with respect to any UCC financing statements filed in connection with
the Equipment Agreement or this Agreement, file the same, and promptly upon any
such filing will provide each Obligee, Agent and Security Trustee with written
evidence thereof; and



            (d)        it shall obtain and maintain, or cause to be obtained or
maintained, in full force and effect, any authorization, approval, license, or
consent of any governmental or judicial authority including which may be or
become necessary in order for Lenders, Security Trustee, Obligees and Owner
Participant to obtain the full benefits of this Agreement and all rights and
remedies granted or to be granted herein.



            6.7.      Obligor Negative Covenants.  Obligor covenants and agrees
for the benefit of each other party hereto (unless each party shall otherwise
waive in writing compliance herewith) during the term of this Agreement that it
shall comply with the Multi-Currency NegativeCovenants, and such Multi-Currency
Negative Covenants (together with all terms utilized therein) are hereby
incorporated by reference as if set forth herein in their entirety and:



                        (a)        Consolidated Total Debt to Consolidated
Capitalization.  Obligor shall not permit the ratio of Consolidated Total Debt
to Consolidated Capitalization at any time to be greater than 55%.



                        (b)        Interest Coverage Ratio.  Obligor shall not
permit the Interest Coverage Ratio for any period of four consecutive fiscal
quarters to be less than 3.5 to 1.0; provided that for purposes of this
computation, Consolidated EBITDA shall include an addback for the relevant
period of (i) $8,300,000 for a special charge taken in the quarter ended
December 31, 2001 and (ii) the amount of any Special Non-Cash Charges.



                        (c)        Obligor shall not enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, or permit any Restricted Subsidiary to do any of the foregoing, except
(i) any Restricted Subsidiary of Obligor may be merged or consolidated with or
into Obligor (provided that Obligor shall be the continuing or surviving
corporation) or with or into any one or more wholly-owned Restricted
Subsidiaries of Obligor (provided that the wholly-owned Restricted Subsidiary or
Restricted Subsidiaries shall be the continuing or surviving corporation), (ii)
any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to Obligor or any
other wholly-owned Restricted Subsidiary of Obligor, and (iii) Obligor and its
Restricted Subsidiaries may consummate the transactions permitted by subsection
9.5 of the Multi-Currency Credit Agreement.



            6.8.      Covenants of Lenders, Obligees, Agent and Security
Trustee, Trust Company and Owner Participant.  Each Obligee, each Lender, Agent,
Security Trustee, Trust Company and Owner Participant that is not a “United
States person” as such term is defined in Code Section 7701(a)(30) shall provide
to Obligor at such times as may be necessary under Applicable Law as in effect
on the Restructuring Date (including Treasury regulations promulgated under
Section 1441 of the Code) and at such other times as shall be reasonably
requested by Obligor, a fullycompleted Internal Revenue Service Form 4224 or
successor form (including an Internal Revenue Service Form W-8 as specified in
Treasury Regulations section 1.1441-4(a)) upon which Obligor can rely
establishing that all payments to be made by Obligor to each such Person under
the Operative Documents can be made by Obligor free and clear of any requirement
to withhold any federal income tax therefrom because such payments are
effectively connected with the conduct of a trade or business by such Person in
the United States; provided, however, that each such Person shall not be
required to provide such forms if, solely as a result of a change in Applicable
Law, such Person is not legally entitled to deliver such form.  The only
consequence of a breach by any Lender, Trust Obligee, Corporate Obligee, Agent,
Security Trustee, Trust Company or Owner Participant of this Section 6.8, shall
be that Obligor shall be entitled to withhold from any payment made by Obligor
to such Person the appropriate amount of federal income tax, notwithstanding the
provisions of the Operative Documents to the contrary and Obligor shall have no
obligation under Section 8.2 for those amounts withheld from payments to such
Person hereunder.



            6.9.      Warranty Disclaimers.  CORPORATE OBLIGEE AND EACH LENDER
DEMISE, LEASE AND FINANCE THE ITEMS OF EQUIPMENT HEREUNDER AS‑IS AND WHERE-IS
WITH ALL FAULTS AND IN WHATEVER CONDITION THEY MAY BE IN AND EXPRESSLY DISCLAIMS
AND MAKES NO REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED, AS TO THE
DESIGN, CONDITION, QUALITY,CAPACITY, MERCHANTABILITY, DURABILITY, SUITABILITY OR
ITS FITNESS FOR ANY PARTICULAR PURPOSE, OR QUALIFICATION FOR ANY PARTICULAR
TRADEOR ANY OTHER MATTER CONCERNING, THE ITEMS OF EQUIPMENT.  OBLIGORHEREBY
WAIVES ANY CLAIM (INCLUDING ANY CLAIM BASED ON STRICT OR ABSOLUTE LIABILITY IN
TORT OR INFRINGEMENT) IT MIGHT HAVE AGAINSTEACH OBLIGEE, EACH LENDER, AGENT OR
SECURITY TRUSTEE FOR ANY LOSS, DAMAGE (INCLUDING INCIDENTAL OR CONSEQUENTIAL
DAMAGE) OR EXPENSECAUSED BY THE ITEMS OF EQUIPMENT OR BY OBLIGOR’S LOSS OF USE
THEREOF FOR ANY REASON WHATSOEVER.



Security.



7.1.      Security Interest.  For valuable consideration, and to secure the due
payment and performance of all principal of, Prepayment Premium, if any, and
interest on the Loans and all indebtedness and other liabilities and
obligations, whether now existing or hereafter arising (including any
obligations to indemnify, reimburse or pay costs and/or expenses) of Corporate
Obligee and Obligor to Lenders arising out of or in any way connected with the
Operative Documents and all instruments, agreements and documents executed,
issued and delivered pursuant thereto (collectively, the “Secured Obligations”):



            (a)        Corporate Obligee has acquired the Trust Estate subject
to the Lien of Security Trustee thereon granted by Original Obligee to Original
Security Trustee under the Original Operative Documents and in the furtherance
thereof does hereby assign, convey, mortgage, pledge, hypothecate, transfer and
set over to Security Trustee, and its successors and assigns, and grants to
Security Trustee, and its successors and assigns, a first Lien on and security
interest in the following property and rights of Corporate Obligee, except for
Excepted Payments with respect thereto (collectively, the “Equipment
Collateral”):



the Items of Equipment;



all right, title and interest of Corporate Obligee in and to any Cross Receipt
and all warranties (including, without limitation, warranties of title,
merchantability, fitness for a particular purpose, quality and freedom from
defects) and rights of recourse against manufacturers, assemblers, sellers and
others in connection with the Items of Equipment;



all right, title and interest of Corporate Obligee in and to, but none of the
obligations of Corporate Obligee under, the Equipment Agreement, the Security
Documents, the Subsidiary Equipment Agreements and all Equipment Payments, and
Supplemental Payments payable under the Equipment Agreement including
installments of Equipment Payment payments and all other sums payable
thereunder;



all accounts, contract rights, general intangibles and all other property rights
of any nature whatsoever arising out of or in connection with this Agreement or
the Equipment Agreement or the Items of Equipment, including, without
limitation, Equipment Payment and Supplemental Payments and any other payments
due and to become due under this Agreement or the Equipment Agreement whether as
repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise;



all claims, rights, powers, or privileges and remedies of Corporate Obligee
under the Equipment Agreement;



all rights of Corporate Obligee under the Equipment Agreement to make
determinations to exercise any election (including, but not limited to, election
of remedies) or option or to give or receive any notice, consent, waiver or
approval, together with full power and authority to demand, receive, enforce,
collect or receipt for any of the foregoing or any property which is the subject
of the Equipment Agreement, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action which (in the
opinion of Security Trustee) may be necessary or advisable in connection with
any of the foregoing; provided, however, Security Trustee agrees for the benefit
of Corporate Obligee that so long as no Loan Event of Default has occurred and
is continuing, it will not exercise any of the rights assigned to it under
clauses (v) and (vi) of this Section 7.1(a), other than the right to receive
amounts due under the Equipment Agreement, without the prior written consent of
Corporate Obligee;



all moneys now or hereafter paid or required to be paid to Lenders pursuant to
any Operative Document; and



all proceeds of the Equipment Collateral including, without limitation, all
rentals, income and profits in respect of the Items of Equipment, whether under
the Equipment Agreement or otherwise, all credits granted by any manufacturer or
vendor with respect to the return of any Item of Equipment and the proceeds of
any insurance payable with respect to the Items of Equipment.



                        (b)        Trust Obligee has assumed the Transferred
Property subject to the Lien of Security Trustee thereon granted by the Original
Obligee to the Original Security Trustee under the Original Operative Documents
and, in furtherance thereof, does hereby assign, conveys, mortgage, pledge,
hypothecate, transfer and set over to Security Trustee, and its successors and
assigns, a first Lien on and security interest in the following property and
rights of Trust Obligee, except for Excepted Payments with respect thereto
(collectively, the “Transferred Property Collateral”).



            (i)         the Transferred Property;



                                    (ii)        all right, title and interest of
Trust Obligee in and to, but none of the obligations of Trust Obligee under, the
Receivables Purchase Agreement; and



                                    (iii)       all proceeds of the Transferred
Property Collateral.



                        (c)        Owner Participant does hereby assign, convey,
mortgage, pledge, hypothecate, transfer and set over to Security Trustee, and
its successors and assigns, a first Lien on and security interest in all of its
rights, title and interest in, to and under the Trust and the Trust Estate and
all proceeds thereof (the “Trust Collateral”)



            7.2       Consent and Agreement of Obligor.  Obligor hereby consents
to the assignments and Liens set forth in Section 7.1 hereof.  Obligees and
Security Trustee hereby instruct, and Obligor agrees, that until further
notified by Security Trustee, Obligor shall pay all amounts payable under the
Equipment Agreement other than Excepted Payments to the account of Security
Trustee maintained at Bank of Tokyo-Mitsubishi Trust Company, ABA No.
026-009-687, Account No. 97770450, F/F/C A/C# 26025906 reference:  Harman
International Payment (6-T-277) or such other account as Security Trustee may
designate in a written notice to Obligor.  If there is any disagreementbetween
Security Trustee and Obligees as to whether any amount is an Excepted Payment,
Obligor shall abide by Security Trustee’s determination with respect to such
amount.



7.3.1.   Further Corporate Obligee Covenants.  Corporate Obligee covenants and
agrees with Security Trustee as follows:



            (a)        Corporate Obligee will faithfully abide by, perform and
discharge each and every obligation, covenant and agreement to be performed by
Corporate Obligee under the Operative Documents to which it is a party, and
Security Trustee shall not be responsible for any of such obligations, covenants
or agreements under any circumstances;



            (b)        Corporate Obligee, at the costs and expense of Obligor
and at the reasonable request of Security Trustee and only when required to
enforce the rights and remedies of Lenders and Security Trustee, will appear in
and defend every action or proceeding arising under, growing out of or in any
manner connected with the Equipment Agreement or the obligations, duties or
liabilities thereunder of Corporate Obligee and Obligor;



            (c)        if at any time during the continuance of a Loan Default
or Loan Event of Default, Corporate Obligee should receive any amounts payable
by Obligor under the Equipment Agreement or any other proceeds for or with
respect to the Equipment Collateral, it will (i) hold such amounts in trust for
Security Trustee and not commingle such amounts with any other amounts belonging
to or held by Corporate Obligee, (ii) advise Security Trustee of such receipt
and (iii) promptly forward such amounts directly to Security Trustee;



            (d)        upon the occurrence and continuance of any Loan Event of
Default, Corporate Obligee will immediately upon receipt of all checks, drafts,
cash or other remittances in payment of any of its accounts, contract rights or
general intangible constituting part of the Collateral, or in payment for any
Collateral sold, transferred, leased or otherwise disposed of, or in payment or
on account of its accounts, contracts, contract rights, notes, drafts,
acceptances, general intangibles, chooses in action and all other forms of
obligation relating to any of the Collateral so sold, transferred or otherwise
disposed of, deliver any such items to Security Trustee accompanied by a
remittance report in form supplied or approved by Security Trustee, such items
to be delivered to Security Trustee in the same form received, endorsed or
otherwise assigned by such Corporate Obligee where necessary to permit
collection of items and, regardless of the form of such endorsement, Corporate
Obligee hereby waives presentment, demand, notice of dishonor, protest and
notice of protest; and



            (e)        upon the written request of the Security Trustee,
Corporate Obligee will provide to Security Trustee, continuation statements with
respect to the UCC financing statements filed in connection with this Agreement
against Corporate Obligee, will file the same pursuant to Section 10.1 hereof,
and promptly upon such filing will provide Security Trustee with written
evidence thereof.



7.3.2    Further Trust Obligee Covenants.  Trust Obligee covenants and agrees
with Security Trustee as follows:



                        (a)        it will faithfully abide by, perform and
discharge each and every obligation, covenant and agreement to be performed by
Trust Obligee under the Operative Documents to which it is a party;



            (b)        if at any time during the continuance of a Loan Default
or Loan Event of Default Trust Obligee should receive any amounts payable by
Obligor under the Equipment Agreement or the Receivables Purchase Agreement or
any other proceeds with respect to the Transferred Property Collateral, it will
(i) hold such amounts in trust for Security Trustee and not commingle such
amounts with any other amounts belonging to or held by Trust Obligee, (ii)
advise Security Trustee of such receipt and (iii) promptly forward such amounts
directly to Security Trustee; and



            (c)        upon the written request of the Security Trustee, Trust
Obligee will provide to Security Trustee, continuation statements with respect
to the UCC financing statements filed in connection with this Agreement against
Trust Obligee, will file the same pursuant to Section 10.1 hereof, and promptly
upon such filing will provide Security Trustee with written evidence thereof.



            7.4.      Further Assurances.  For each Item of Equipment located in
the United States, France, Germany, or England, Corporate Obligee will, upon the
written request of Security Trustee and at Obligor’s expense, make, execute,
endorse, acknowledge, file and/or deliver to Security Trustee from time to time
such confirmatory assignments, conveyances, financing and continuation
statements, transfer endorsements, powers of attorney, notes, reports and other
assurances or instruments and take such further actions which are appropriate or
advisable to perfect, preserve or protect Security Trustee’s security interest
granted in the Equipment Collateral hereunder or which Security Trustee deems
necessary or advisable in order to obtain the full benefits of the Liens created
or intended to be created hereunder in the Equipment Collateral, and will take
such other actions reasonably requested by Security Trustee to effectuate the
intent of the Operative Documents.  To the extent permitted by Applicable Law,
each Obligee and Obligor authorizes Security Trustee to file any such financing
and continuation statements without the signature of either Obligee and Obligor
will pay all applicable filing fees and related expenses.



            7.5.      Termination.  Upon the full and final discharge and
satisfaction of the Loans and the Obligees’ obligations to Lenders and Security
Trustee under the Operative Documents, the provisions of this Section 7 and all
grants and assignments hereunder shall terminate, and all right, title and
interest of Security Trustee in and to (i) the Equipment Collateral and the
proceeds thereof shall revert to Corporate Obligee, and (ii) the Transferred
Property Collateral and the proceeds thereof shall revert to Trust Obligee,
provided in each case that the indemnification provisions hereof shall survive
the termination of this Agreement and, provided, further, that if such discharge
andsatisfaction shall be made following the occurrence of a Loan Event of
Default, the foregoingdischarge shall be made following satisfaction of
Obligor’s obligations under Section 21 of the Equipment Agreement.  Security
Trustee shall, at Obligor’s expense, execute and deliver any evidence of such
release as Corporate Obligee or Trust Obligee may reasonably require and furnish
to Security Trustee.



            7.6.      Other Security.  To the extent that the obligations of
Obligees under any Operative Document are now or hereafter secured by property
other than the Collateral or by the guarantee, endorsement or property of any
other Person, then Security Trustee shall have the right in its sole discretion
to pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of Security Trustee’s
rights and remedies hereunder.



            7.7.      Power of Attorney.  Each Obligee irrevocably authorizes
Security Trustee and does hereby make, constitute and appoint Security Trustee
and any officer of Security Trustee, with full power of substitution, as such
Obligee’s true and lawful attorney-in-fact, with power, in its own name or in
the name of such Obligee, to endorse any notes, checks, drafts, money orders,
orother instruments of payment (including payments payable under or in respect
of any policy of insurance) in respect of the Collateral that may come into
possession of Security Trustee; to sign and endorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Collateral; to pay or discharge Taxes, Liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; to demand, collect, receipt for, compromise,
settle and sue for monies due in respect of the Collateral; and generally, to
do, at Security Trustee’s option and at Obligor’s expense, at any time, or from
time to time, all acts and things which Security Trustee deems necessary to
protect, preserve and realize upon the Collateral and Security Trustee’s
security interests therein and in order to effect the intent of the Operative
Documents all as fully and effectually as such Obligee might or could do; and
each Obligee hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof.  The powers of attorney made hereunder shall be
coupled with an interest and irrevocable for the term of this Agreement and
thereafter as long as any of the obligations of Obligees under any Operative
Document shall be outstanding.  The powers conferred on Security Trustee
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon Security Trustee to exercise any such powers.  Security
Trustee shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers and neither it nor any of its officers,
directors or employees shall be responsible to each Obligee for any act or
failure to act, except for its own gross negligence or willful misconduct.



            7.8.      Assignment of Rights.  Obligees agree that the assignments
made herein are irrevocable and it will not, while said assignments are in
effect or thereafter until Obligees have received notice from Security Trustee
of the termination thereof, take any action as Obligeesunder the Equipment
Agreement or otherwise which is inconsistent with this Agreement or make any
other assignment, designation or direction inconsistent herewith and that any
assignment, designation or direction inconsistent herewith shall be void. 
Obligees and Security Trustee agree that the following are, without limitation,
rights, powers, privileges, options, and benefits assigned by Obligees
hereunder: the right to make claim for, receive, collect and receipt for (and to
apply the same to the payment of the principal of, Prepayment Premium, if any,
and interest on the Notes) all rents, income, revenues, issues, profits,
insurance proceeds, condemnation awards, payments of Casualty Loss Value and
other sums payable or receivable under the Equipment Agreement orthis Agreement
or pursuant thereto, and to make all waivers and agreements, to give and receive
all notices andother instruments, and to take all action upon the happening of
an Equipment Agreement Event of Default, including the commencement, conduct and
consummation of proceedings at law or in equity as shall be permitted under any
provision of the Equipment Agreement or by law, and todo all other things which
Corporate Obligee or any owner of the Equipment is or may become entitled to do
under the Equipment Agreement.



            7.9.      Transfer of the Collateral by Lenders.  Security Trustee
or Lenders may be a transferee of the Collateral or of any part thereof or of
any interest therein at any sale thereof, whether pursuant to foreclosure or
power of sale or otherwise hereunder, and may apply upon the transfer price the
indebtedness secured hereby owing to such transfer, to the extent of
suchtransferee’s distributive share of the transfer price.  Any such transferee
shall, upon any such transfer, acquire title to the properties so transferred,
free of the Lien of this Agreement.



            7.10.    No Segregation of Monies; No Interest.  Any monies paid to
or retained by Security Trustee pursuant to any provision hereof and not then
required to be distributed to anyparty as provided in Section 7 hereof need not
be segregated in any manner except to the extent required by law, and may be
deposited under such general conditions as may be prescribed by law, and Lenders
shall not be liable for any interest thereon.



            7.11.    Distribution of Moneys.  Except as may be otherwise
provided in this Section 7 and for so long as no Loan Event of Default has
occurred and is continuing, all moneys received by Security Trustee shall be
applied in accordance with this Section 7.11:



7.11.1  Payments under the Equipment Agreement.  Moneys received by Security
Trustee constituting Equipment Payment under the Equipment Agreement (including
the payment of interest on any such overdue Equipment Payment) shall be applied:



First, so much of such funds as shall be required to pay in full the aggregate
amount of (i) any interest then due on the A Loans and B Loans, pro rata,
according to their respective A Loan Term Percentages and B Loan Term
Percentages at the Overdue Rate, and (ii) the interest then due to the Lenders
on the A Loans and B Loans, pro rata, according to their respective A Loan Term
Percentages and B Loan Term Percentages at the Applicable Rate therefor;



Second, so much of such funds as shall be required to pay the Lenders in full
the aggregate amount of any principal installment then due on the A Loans and
the B Loans as set forth on Schedule 3 hereto according to their respective A
Loan Term Percentages and B Loan Term Percentages; and



Third, the balance, if any, of such payment remaining thereafter shall be
distributed to Corporate Obligee or its designee.



The parties hereto (other than U.S. Bank National Association in its individual
capacity) acknowledge and agree that there was an overpayment made in error
under the Original Operative Documents on the Payment Date immediately preceding
the Restructuring Date, all as more fully set forth on the Overpayment
Memorandum and, in order to correct such overpayment, the Equipment Payment due
and payable on the first Payment Date following the Restructuring Date shall be
reduced by $55,657.00, and the parties hereto agree that such reduced Equipment
Payment shall not constitute an Equipment Agreement Default, Equipment Agreement
Event of Default, Loan Default or Loan Event of Default under this Agreement or
a default or event of default under the other Operative Documents.



7.11.2  Payments in Respect of an Event of Loss.  Moneys received by Security
Trustee constituting Casualty Loss Value (including any insurance proceeds or
condemnation awards in respect of the subject Event of Loss which are payable to
Security Trustee pursuant to the provisions of the Equipment Agreement) shall be
applied first, to the prepayment of the A Loans and B Loans, pro rata, required
by Section 5.7.1 hereof, and second, the balance of any such moneys shall be
distributed to Corporate Obligee or its designee.  Corporate Obligee shall
apply, and there shall become due and payable on the Casualty Loss Value Payment
Date for such Item, the Equity Component with respect to such Item of Equipment
and all accrued and unpaid amounts set forth in Section 25.1(c) of the Equipment
Agreement.



7.11.3  Payments in Respect of Transfers and Sales of Equipment.  Moneys
received by Security Trustee constituting payment by Obligor of (a) the
Unamortized Debt Balance of any Item of Equipment pursuant to Section 25.2 or
25.4 of the Equipment Agreement shall be applied to the prepayment of the A
Loans and B Loans as required by Section 5.7.2 hereof; and (b) the Collateral
Proceeds and Harman Proceeds with respect of any Item of Equipment pursuant to
Section 26 of the Equipment Agreement shall be applied first, to the prepayment
of the A Loans and the B Loans as required under Section 5.7.3 hereof, and
second, the balance of any such moneys shall be distributed to Corporate Obligee
or its designee.



7.11.4  Payment upon Final Disposition of the Items of Equipment.  Moneys
received by Security Trustee constituting proceeds of the sale of any Item of
Equipment to a third party pursuant to Section 25.3 of the Equipment Agreement,
plus moneys received by Security Trustee constituting any Deficiency with
respect to such Item of Equipment shall be applied first, to the prepayment of
the Notes required by Section 5.7.3 hereof, and second, the balance of any such
moneys shall be distributed to Corporate Obligee or its designee.



            7.12Payments after a Loan Event of Default.  All payments received
and all amounts held or realized by Security Trustee (including any amounts
realized by Security Trustee from the exercise of any remedies) during the
continuance of any Loan Event of Default, and allpayments or amounts then held
or thereafter received by Security Trustee hereunder or under the Operative
Documents, shall, so long as such Loan Event of Default continues and shall not
have been waived in writing by the Lenders, be applied forthwith by Security
Trustee in the following order or priority:



First, so much of such payments or amounts held or realized by Security Trustee
as shall be required to reimburse Security Trustee for any expenses not
reimbursed by Obligees in connection with the collection or distribution of such
amounts held or realized by Security Trustee or in connection with the expenses
incurred in enforcing its remedies hereunder and preserving the Collateral
including, without limitation, those expenses contemplated under Section 10.1
hereof, shall be retained by Security Trustee;



Second, so much of such payments or amounts as shall be required to pay Lenders,
Security Trustee and Agent the amounts payable to Lenders, Security Trustee and
Agent pursuant to the provisions of any indemnification provisions of this
Agreement shall be distributed to Lenders, Security Trustee and Agent;



Third, so much of such payments or amounts remaining as shall be required to pay
(i) any accrued but unpaid interest on the A Loans and the B Loans at the
Overdue Rate to the date of distribution, pro rata, then (ii) any accrued but
unpaid interest on the A Loans and the B Loans at the Applicable Debt Rate to
the date of distribution, pro rata, according to the respective A Loan Term
Percentages and the B Loan Term Percentages of the relevant Lenders then (iii)
the Prepayment Premium payable upon any principal amount paid on the A Loans and
the B Loans following acceleration, pro rata, according to the respective A Loan
Term Percentages and the B Loan Term Percentages of the relevant Lenders, and
then (iv) all of the unpaid principal amount of the A Loans and the B Loans and
all other amounts due to the Lenders under the Operative Documents shall be
distributed to the Lenders, pro rata, according to the respective A Loan Term
Percentages and the B Loan Term Percentages of the relevant Lenders; and



Fourth, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to Corporate Obligee or its designee, which amounts are to
be applied to (i) the outstanding Equity Component, and (ii) all accrued and
unpaid amounts set forth in Section 25.1(c) of the Equipment Agreement.



            7.13.    Application of Certain Other Payments.  Any payments
received by Lenders for which provision as to the application thereof is made in
the Operative Documents but notelsewhere in this Agreement shall be applied
forthwith to the purpose for which such payment was made in accordance with the
terms of the Operative Documents.



            7.14     Other Payments.  Except as otherwise provided in Sections
7.12 and 7.15 hereof, (a)any payments received by Security Trustee for which no
provision as to the application thereof is made in the Operative Documents, or
elsewhere in this Section 7, and (b)all payments received and amounts realized
by Security Trustee with respect to the Collateral (including, without
limitation, all amounts realized upon the sale, release or other disposition of
the Collateral upon foreclosure of this Agreement), to the extent received or
realized at any time after payment in full of the principal of, Prepayment
Premium, if any, and interest on the Loans, as well as any other amounts
remaining as part of the Collateral after payment in full of the principal of
and interest on the Loans and all other amounts due Lenders hereunder and under
any other Loan Document, shall in each case be distributed forthwith by Security
Trustee in the following order of priority:



First, in the manner provided in clause “First” of Section 7.12 hereof;



Second, in the manner provided in clause “Second” of Section 7.12 hereof; and



Third, in the manner provided in clause “Fourth” of Section 7.12 hereof.



            7.15.    Retention of Amounts by Security Trustee .  Except as
otherwise provided in Section 7.12 hereof, if at the time of receipt by Security
Trustee of any payment or amount which would otherwise be distributable to
Corporate Obligee, there shall have occurred and be continuing a Loan Default or
a Loan Event of Default, Security Trustee shall not distribute any such amount
to Corporate Obligee or its designee and shall hold it as security for the
Secured Obligations until such time as there shall not be continuing such Loan
Default or Loan Event of Default.



8.         Indemnities.



            8.1.      Obligor General Indemnification.  Obligor hereby assumes
liability for, and does hereby agree to indemnify, protect, save, defend, and
hold harmless each Obligor Indemnified Person on an After-Tax Basis from and
against any and all obligations, fees, liabilities, losses, damages, penalties,
claims, demands, actions, suits, judgments, costs and expenses, including
reasonable legal fees and expenses, of every kind and nature whatsoever, imposed
on, incurred by, or asserted against such Obligor Indemnified Person
(collectively, “Losses”), which is not directly and primarily caused by the
gross negligence or willful misconduct of such ObligorIndemnified Person and
which relates in any way to or arises in any way out of (a) the manufacture,
construction, ordering, transfer, acceptance or rejection, ownership, transfer
of ownership, titling or retitling, registration or reregistration, delivery,
leasing, subleasing, possession, use, operation, maintenance, storage, removal,
return, repossession, mortgaging, granting of any interest in, transfer of title
to, acquisition, sale or other application or disposition, disposition of
licensing, documentation, of the Items of Equipment or any Item of Equipment, or
any part thereof, including, without limitation, any of such as may arise from
(i) loss or damage to any property or death or injury to any Persons, (ii)
patent or latent defects in the Items ofEquipment (whether or not discoverable
by Obligor or any Obligor Indemnified Person), (iii) any claims based on strict
liability in tort or negligence, (iv) any claims related to the release of
anysubstance into the environment and (v) any claims based on patent, trademark,
trade name or copyright infringement or (b) the Operative Documents or the
transactions contemplated hereby or thereby other than Losses primarily caused
by such Obligor Indemnified Person’s breachunder the Operative Documents
provided such breach is not caused by a breach or default by Obligor under the
Operative Documents, or (c) any failure on the part of Obligor to perform or
comply with any of the terms of the Equipment Agreement or any other Operative
Document to which it is a party or instrument referred to or contemplated hereby
or thereby.  With respect to any Obligor Indemnified Person this indemnification
shall not include any matters for which such Obligor Indemnified Person is
indemnified under Section 8.2 or which are excluded from Obligor’s indemnity
obligation thereunder.  Obligor shall give each Obligor Indemnified Person
prompt notice of any occurrence, event or condition known to Obligor as a
consequence of which any Obligor Indemnified Person may be entitled to
indemnification hereunder, except only that Obligor shall not be required
pursuant to this Section 8.1 to indemnify any Obligor Indemnified Person for any
liability relating to the Items of Equipment arising out of acts or events which
occur after return of the Items of Equipment to Corporate Obligee (and
expirationof any storage period) pursuant to Section 6 of the Equipment
Agreement (other than a return pursuant to Section 21 of the Equipment
Agreement) or which occur after a sale to a third party pursuant to Section 25.3
of the Equipment Agreement.  Unless Obligor is contesting any such claim
specified in clause (a) hereof in a manner reasonably satisfactory to the
affected Obligor Indemnified Person, Obligor shall forthwith upon demand of any
such Obligor Indemnified Person reimburse such Obligor Indemnified Person for
amounts expended by it in connection with any of the foregoing or pay such
amounts directly.  Obligor shall be subrogated to an Obligor Indemnified
Person’s rights in any matter with respect to which Obligor has actually
reimbursed such Obligor Indemnified Person for amounts expended by it or has
actually paid such amounts directly pursuant to this Section 8.1.  In case any
claim, action, suit or proceeding is made or brought against any Obligor
Indemnified Person in connection with any claim indemnified against hereunder,
such Obligor Indemnified Person will, promptly after receipt of notice of such
claim or the commencement of such action, suit or proceeding, notify Obligor
thereof, enclosing a copy of all papers served upon such Obligor Indemnified
Person, but failureto give such notice or to enclose such papers shall not
relieve Obligor from any liability hereunder unless such failure materially and
adversely affects Obligor’s defense of such claimresulting in an increase in
liability of Obligor in respect of such claim or preventing it from reducing
liability therefor, in which case Obligor shall not be required to indemnify
such Obligor Indemnified Person for the amount by which such liability was
increased or not reduced for failure to give such notice.  Obligor may, and upon
such Obligor Indemnified Person’s request will, at Obligor’s expense, resist and
defend such claim, action, suit or proceeding, or cause the same to be resisted
or defended by counsel selected by Obligor and reasonably satisfactory to such
Obligor Indemnified Person and in the event of any failure by Obligor to satisfy
itsobligations under this Section, Obligor shall pay all reasonable costs and
expenses (including, without limitation, attorney’s fees and expenses) incurred
by such Obligor Indemnified Person in connection with such action, suit or
proceeding.  The provisions of this Section 8.1, and the obligations of Obligor
under this Section 8.1, shall apply from the date of the execution of the
Equipment Agreement notwithstanding that the Term may not have commenced with
respect to any Item of Equipment, and shall survive and continue in full force
and effect notwithstanding the expiration or earlier termination of the
Equipment Agreement in whole or in part, includingthe expiration of termination
of the Term with respect to any Item of Equipment, and are expressly made for
the benefit of, and shall be enforceable by, each Obligor Indemnified Person.



            8.2.      Obligor General Tax Indemnity.  Except as provided in
Section 6.8 hereof, Obligor agrees to pay, defend and indemnify and hold
Obligees, Trust Company, Lenders, Agent, Security Trustee and Owner Participant
and their respective Affiliates,successors and assigns (including any
consolidated or combined group of which any such Person is a member) (each a
“Tax Indemnitee”) harmless on an After-Tax Basis from any and all Federal,
state, local and foreign taxes, fees, withholdings, levies, imposts, duties,
assessments and charges of any kind and nature whatsoever, together with any
penalties, fines or interest thereon (herein called “Taxes”) howsoever imposed,
whether levied or imposed upon or asserted against a Tax Indemnitee, Obligor,
any Item of Equipment, or any part thereof, by any federal, state or local
government or taxing authority in the United States, or by any taxing authority
of a foreign country or subdivision thereof, upon or with respect to (a) the
Items of Equipment, any Item of Equipment or any part thereof, (b) the
manufacture, construction, ordering, transfer, ownership, transfer of ownership,
titling or retitling, registration or reregistration, delivery, leasing,
subleasing, possession, use, operation, maintenance, storage, removal, return,
mortgaging, granting of any interest in, transfers of title to, acquisition,
sale or other disposal oflicensing, documentation, repossession, sale or other
application or disposition of the Items of Equipment, any Item of Equipment or
any part thereof, (c) the revenues, rent, receipts or earnings arising from any
Item of Equipment or any part thereof, (d) the Equipment Agreement, the
Equipment Payment and/or Supplemental Payments payable by Obligor hereunder or
under the Equipment Agreement or any payment made to Lenders by either Obligee,
Obligor, Owner Participant or Trust Company pursuant to the Operative Documents,
or (e) otherwise in respect of the Operative Documents or any thereof or any
transaction or transactions contemplated hereby or thereby; provided, however,
that the foregoing indemnity shall not apply with respect to any Tax Indemnitee
to (i) Taxes based upon or measured by such Tax Indemnitee’s net income, gross
income, gross receipts (except gross income and gross receipts Taxes expressly
imposed in lieu of overall sales Taxes), capital, net worth, excess profits or
items of tax preference, including minimum and alternative minimum Taxes imposed
by any United Sates federal, state or local taxing authority (but such Taxes
shall not be excluded from indemnification in the case of state and local taxes
only, imposed due to the location or presence of the Items of Equipment,
thepresence, activities or place of business or organization of Obligor (or any
person claiming or taking possession of the Items of Equipment from or through
Obligor) in the taxing jurisdiction imposing such Tax, or any payments being
made from such jurisdiction or as contemplated by Section 25.3.2 of the
Equipment Agreement) (“Income Taxes”), (ii) Taxes imposed on a Tax Indemnitee,
including, without limitation, sales and transfer Taxes, that result from any
voluntary or involuntary transfer by such Tax Indemnitee of any interest in the
Items of Equipment or in any other Tax Indemnitee or any portion of any of the
foregoing or any interest arising out of the Equipment Agreement and Operative
Documents unless such transfer shall have occurred in connection with, or as a
result of, Obligees’ acquisition of an Item of Equipment following
theacquisition by Corporate Obligee of the Original Equipment in accordance with
the Assumption and Revocation Agreement and the Original Trust Purchase
Agreement or an Equipment Agreement Event of Default or exercise of a transfer
option or sale to a third party pursuant to Section 25.3.2 of the Equipment
Agreement, (iii) Taxes imposed on a Tax Indemnitee by any jurisdiction as a
result of a situs of organization of such Tax Indemnitee or such Tax
Indemnitee’s engaging in activities in such jurisdiction unrelated to the
transactions contemplated by the Operative Documents and not as a result of the
presence of the Items of Equipment, Obligor, any Tax Indemnitee other than
suchTax Indemnitee in, or any paymentsbeing made from, or the registration,
filing or enforcement of any document or chargecontemplated or necessitated by
the Operative Documents, in such jurisdiction, (iv) Taxes imposed on a Tax
Indemnitee that result from any willful misconduct or gross negligence of such
Tax Indemnitee, (v) except where there exists an Equipment Agreement Event of
Default, Taxes that are attributable to any period beginning or circumstances
occurring after the expiration or earlier termination of the Equipment Agreement
other than with respect to a sale to a third partypursuant to Section 25.3.2 of
the Equipment Agreement, and other than the payment of any amount after such
date that has accrued on or prior to such date, and any interest thereon, (vi)
Taxes that are based on or measured by fees or compensation for services
rendered by Obligees but not including interest, (vii) Taxes imposed by a taxing
authority of a foreign country or subdivision thereof not by reason of the
location or presence of the Items of Equipment, Obligor, in such jurisdiction or
payments being made from such jurisdiction or the registration, filing or
enforcement of any document or charge contemplated or necessitated by the
Operative Documents in such jurisdiction, (viii) Taxes, including, without
limitation, any excise Taxes or other impositions or penalties, payable as a
result of such Tax Indemnitee’s participation in the transactions contemplated
by the Operative Documents being deemed to result in a “prohibitedtransaction”
by any party to the Equipment Agreement within the meaning of Section 406 of
ERISA or Section 4975 of the Code due to such Tax Indemnitee’s violation of its
representation set forth in section 2, (ix) Taxes imposed on a transferee Tax
Indemnitee in excess of the amount of such Taxes that would have been imposed on
the transferor had there not been a transfer by a Tax Indemnitee after the
Closing Date of an interest in the Items of Equipment or in any other Tax
Indemnitee or any portion of the foregoing or any interest arising under any
Operative Document (except to the extent such excess Taxes are imposed as a
result of a change in Applicable Law after the date of such transfer) unless
such transfer shall have occurred in connection with, or as a result of, an
Equipment Agreement Event of Default or exercise of a transfer option or a sale
to a third party pursuant to Section 25.3.2 of the Equipment Agreement, provided
that this exclusion shall not be read to prevent any payment pursuant to this
Section 8.2 being made on an After-Tax Basis, and (x) Taxes imposed on a Tax
Indemnitee resulting from (a) the existence of any Liens created by such Tax
Indemnitee (other than Permitted Liens), or (b) any inaccuracy of any
representation, or breach of any warranty or covenant by such Tax Indemnitee,
unless such violation or breach is a result of a breach by Obligor of any of its
obligations under any Operative Document. Obligor will promptly notify Obligees
and each TaxIndemnitee of all reports or returns required to be made by it with
respect to any tax or other imposition with respect to which Obligor is required
to indemnify hereunder, and will promptly provide each Tax Indemnitee with all
information necessary for the making and timely filing of such reports or
returns by it.  If a Tax Indemnitee requests that any such reports or returns be
prepared and filed by Obligor, Obligor will prepare and file the same if
permitted by Applicable Law to file the same, and if not so permitted, Obligor
shall prepare such reports or returns for signature and shall forward the same,
together with immediately available funds for payment of any Tax due, at least
ten (10) days in advance of the date such payment is to be made.  Uponwritten
request, Obligor shall furnish each Tax Indemnitee with copies of all paid
receipts or other appropriate evidence of payment for all Taxes paid by Obligor
pursuant to this Section 8.2.  Each Tax Indemnitee shall furnish Obligor with
copies of any written requests for information received by it from any taxing
authority relating to any Tax with respect to which Obligor is required to
indemnify hereunder, and if a written claim is made against a Tax Indemnitee for
any such Tax with respect to which Obligor is liable for a payment or indemnity
hereunder, Obligees or such Tax Indemnitee shall give Obligor notice in writing
of such claim. Each such Tax Indemnitee will use its best efforts to inform
Obligor of any potential claims ofwhich it hasnotice.  Obligor may, at its sole
cost and expense, either in its own name (other than with respectto Income
Taxes) or in the name of the Tax Indemnitee, contest the validity, applicability
or amount of such Tax, by (i) resisting payment thereof if practicable, unless
payment is required to avoid risk of the sale or forfeiture of, or the creation
of a Lien on, the Items of Equipment to which such contest relates, (ii) not
paying the same except under protest, if protest is necessary, or (iii) if the
payment is made, using reasonable efforts to obtain a refund thereof in
appropriateadministrative and judicial proceedings; provided, however, that such
contest shall be permitted only if no Equipment Agreement Event of Default has
occurred and is continuing hereunder, and only if and to the extent that such
contest is being diligently prosecuted by Obligor by appropriate legal or
administrative proceedings, and the action to be taken in connection with such
contest (a) will not result in the sale, forfeiture or loss of, or the creation
of a Lien on, the Items of Equipment to which such contest relates or Obligees’
title thereto or any Tax Indemnitee interest therein, (b) is only with respect
to any issue or Tax that is the subject of the indemnity provided in this
Section 8.2, (c) Obligor shall have provided such Tax Indemnitee with an opinion
of tax counsel reasonably satisfactory to such Tax Indemnitee, that such a
contest has a reasonable basis, and (d) Obligor shall have acknowledged in
writing its obligationto indemnify such Tax Indemnitee in the event the contest
is unsuccessful (but such acknowledgment shall be of no force and effect if the
resolution of such contest is on a basis that clearly demonstrates that Obligor
is not liable for such indemnity); provided that a Tax Indemnitee may assert
control of the conduct of a contest which the Obligor has a right to control
hereunder if the Tax Indemnitee provides written notice to Obligor that it
wishes to conduct such contest and that it fully and irrevocably releases
Obligor from its indemnification obligations for the Tax (or Taxes) that is (or
are) the subject of such contest and all otherwise indemnifiable amounts related
thereto; provided further that Obligor can eliminate its obligations to cover
the costs and expenses of any contest by irrevocably paying the amount of such
Taxes.  If a Tax Indemnitee has received a refund of any amount paid by Obligor
pursuant to this Section 8.2, such Tax Indemnitee shall pay to Obligor the
amount of such refund, together with the amount of any interest actually
received by such Tax Indemnitee on account of such refund net of any actual loss
incurred by such Tax Indemnitee resulting from the circumstances relating to
such payments.  Each Tax Indemnitee shall have sole control over the positions
taken with respect to its tax returns, filings and proceedings except with
respect to Tax filings and proceedings that are otherwise provided for in this
Section 8.2.  All of the indemnities contained in this Section 8.2are expressly
made for the benefit of, and shall be enforceable by each Tax Indemnitee.  Each
Tax Indemnitee shall determine the allocation of any tax credit, tax savings,
refund or other benefit and any related detriment resulting from any Tax
indemnified hereunder, or from any indemnity payment hereunder, in its sole
discretion and shall not be obligated to disclose its tax returns and related
materials to any Person, other than any court or governmental agency if required
in any contest, undertaken pursuant to this Section 8.2 hereof, of the
imposition of any Tax indemnified hereunder, and the positions of each Tax
Indemnitee in its tax returns, filings and proceedings shall be within its sole
control except with respect to Tax filings andproceedings that are otherwise
provided for in this Section 8.2.  Notwithstanding anything in the foregoing to
the contrary, Obligor hereby agrees that all tax reports and returns of Owner
Participant will be treated in a responsible manner and their confidentiality
maintained.  If Obligor pays any Tax to or on behalf of any Tax Indemnitee for
which the Obligor has no indemnity obligation pursuant to this Section 8.2 (or
otherwise pursuant to the Operative Documents), the Tax Indemnitee upon whom, or
with respect to which, such Tax was imposed, and for which the Obligor has no
indemnity obligation, shall, within ten (10) days of writtenrequest therefor by
Obligor, pay to Obligor the amount of Tax so paid, with interest at the
Applicable Debt Rate from the date of payment of such Tax.



            8.3.      [Intentionally Deleted.]



            8.4.      Survival.  All obligations provided for in this Section 8
shall survive the sale of any Item of Equipment, any termination of the
Equipment Agreement, the termination of this Agreement, and the payment in full
of the Notes.  Further, all obligations provided for in Section 8 of the
Original Participation Agreement shall survive the amendment and restatement of
the Original Operative Documents, as such amendment and restatement is evidenced
by this Agreement and the other Operative Documents.



9.         Agent for Lenders.



            9.1.      Authorization and Action.  Lenders hereby appoint and
authorize Agent and Security Trustee to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Agent or Security Trustee by the terms hereof and thereof,
respectively, together with such powers as are reasonably incidental thereto. 
As to any matters not expressly provided for by a Loan Document (including
enforcement or collection of the Notes), neither Agent nor Security Trustee
shall be required toexercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders
and such instructions shall be binding upon Lenders; provided, however, that
neither Agent nor Security Trustee shall be required to take any action which
exposes it to personal liability or which is contrary to any Loan Document or
Applicable Law.  Each Agent and Security Trustee agrees to give to Lenders
prompt notice of each notice given to it by Obligees pursuant to the terms of
this Agreement.  Agent may, with the prior consent of the Majority Lenders,
agree to any waiver or amendment of the Operative Documents or to give any
consent or exercise any remedies thereunder on behalf of Lenders; provided,
however, neither Agent nor Security Trustee will, without the prior consent of
all Lenders, agree to any waiver or amendment that would (i) postpone the time
or times for payment of any amount payable under the Equipment Agreement or the
principal of or interest on any Loan, (ii) reduce any amount payable under the
Equipment Agreement or the principal amount of any Loan or reduce the rate of
interest on any Loan, or (iii) prior to the payment in full of the Secured
Obligations, release any of the Collateral from the Lien created by the Loan
Documents, other than in accordance with the terms thereof.  Each of Agent and
Security Trustee shall pursue its remedies under the Loan Documents during the
continuance of a Loan Event of Default in accordance with the instructions of
the Majority Lenders.



            9.2.      Agent’s Reliance, etc.  Neither Agent nor Security Trustee
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted by it or them underor in connection with any Loan
Document, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each of Agent and
Security Trustee (i) may consult with legal counsel (including counsel for
Obligor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted in good faith by it in
accordance with the advice of such counsel, accountants or experts, (ii) makes
no warranty or representation to Lenders and shall not be responsible to Lenders
for any statements, warranties or representations made in or in connection with
any Loan Document, (iii) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Loan Document on the part of Obligor or to inspect the property (including
the books andrecords) of Obligor, (iv) shall not be responsible to Lenders for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of any Loan Document or any other instrument or document furnished
pursuant thereto, and (v) shall incur no liability under or inrespect of any
Loan Document by acting upon any notice, consent, certificate or other
instrumentor writing (which may be by fax, telegram, cable or telex) believed by
it to be genuine and signed or sent by the proper party or parties.



            9.3.      Agent and Affiliates.  With respect to any Loans made by
it and any Note issued to it as a Lender under the Operative Documents, Agent
and Security Trustee shall have the same rights and powers under each Loan
Document as any other Lender and may exercise the same as though it were not an
agent hereunder; Agent and Security Trustee and their respective Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, Obligees or Obligor, any of its
subsidiaries and any Person who may do business with or own securities of
Obligees or Obligor or any such subsidiary, all as if Agent were not an agent
hereunder and without any duty to account therefor to Lenders.



            9.4.      Lenders Credit Decision.  Lenders acknowledge that they
have, independently and without reliance upon Agent or Security Trustee and
based on the financial statements of Obligees and Obligor and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Lenders also acknowledge
that they will, independently and without reliance upon Agent or Security
Trustee and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.



            9.5.      Indemnification.  Each Lender agrees to indemnify Agent
and Security Trustee (to the extent not reimbursed by Obligees or Obligor), (and
if there are multiple Lenders, each Lender agrees to do so ratably according to
the respective principal amounts of the Notes then held by it), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent or
Security Trustee in any way relating or arising out of any Loan Document or any
action taken or omitted by Agent or Security Trustee under any Loan Document;
provided that no Lender shall beliable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits,
costs,expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or Security Trustee seeking such indemnity.  Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for out-of-pocket expenses (including counsel fees) incurred by Agent or
Security Trustee in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights orresponsibilities under, any Loan Document, to the extent that Agent is
not reimbursed for such expenses by Obligees or Obligor.



            9.6.      Successor Agent.  Agent or Security Trustee may resign at
any time by giving at least fifteen (15) days written notice thereof to each
Lender and to Obligees, and Agent or Security Trustee may be removed at any time
with or without cause by the Majority Lenders.  Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor Agent
or Security Trustee.  If no successor Agent or Security Trustee shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after any such resignation of removal, the retiring Agent or
Security Trustee may, on behalf of Lenders, appoint a successor Agent or
Security Trustee, which shall be a commercial bank organized under the laws of
the UnitedStates of America or of any State thereof and having a combined
capital and surplus of at least $100,000,000.  Upon the acceptance of any
appointment as Agent or Security Trustee hereunder by a successor Agent or
Security Trustee, such successorAgent or Security Trustee shall thereupon
succeed to and become vested with all the rights,powers, privileges and duties
of the retiring Agent or Security Trustee, and the obligations under each Loan
Document.



            9.7.      Holder List; Ownership of Notes.  Agent shall preserve in
as current a form as is reasonably practicable the most recent list available to
it of the names and addresses of the holders of the Notes, which list shall be
available to Obligees or their representative for inspection.  Ownership of the
Notes shall be proved by the note register kept by Agent.  Prior to due
presentment for registration of transfer of any Note, Agent and Obligees may
deem and treat the Person in whose name any Note is registered as the absolute
owner of such Note for the purpose of receiving payment of principal of, and
Prepayment Premium, if any, and interest on such Note and for all other purposes
whatsoever, whether or not such Note is overdue, and neither Agent nor Obligees
shall be affected by any notice to the contrary.



9A.      Corporate Obligee Purchase Option.



9A.1    In the event that on any Termination Date, Obligor has not exercised its
option to transfer the Equipment pursuant to Sections 25.2 or 25.4 of the
Equipment Agreement and has not renewed the Equipment Agreement, Corporate
Obligee shall have the right, and is hereby granted the option (the “Corporate
Obligee Option”) to purchase, or at the option of Corporate Obligee, to
designate a third party to purchase, and each Lender hereby agrees to sell to
Corporate Obligee or its designee all of its right, title and interest in the
Loans and the Notes, any time after such Termination Date at a purchase price
equal to the aggregate of all amounts then owing to Lenders under the Operative
Documents (the “Purchase Option Price”) and to assign all of Lenders’ rights,
remedies and security interests with respect to the Loans and Notes under the
Operative Documents to Corporate Obligee or its designee.  In order to exercise
the Corporate Obligee Option, Corporate Obligee shall deliver to Lenders and
Security Trustee irrevocable written notice of such election (the “Option
Notice”) and shall pay the Purchase Option Price in immediately available funds
on or before the second Business Day after delivery of the Option Notice in
accordance herewith.



9A.2    Each Lender agrees that, notwithstanding any provision in any Operative
Document to the contrary, it shall not grant participations in, assign, sell or
otherwise transfer all or any part of its interest in the Loans or any Note
unless such transferee, assignee or participant expressly acknowledges and
agrees that its interest in the Loans and the Notes shall be subject to the
Corporate Obligee Option and Lenders and Security Trustee agree that they will
not take any action with respect to the Equipment during the period after
Lenders and Security Trustee receive the Option Notice and prior to the third
Business Day thereafter without the written consent of Corporate Obligee.



10.       Miscellaneous.



            10.1     Expenses and Recording.  Obligor shall reimburse each
Obligee, Trust Company, Owner Participant, each Lender, Agent and Security
Trustee for all reasonable costs and expenses in connection with the
preparation, execution and delivery of the Operative Documents and the
consummation of the transactionscontemplated thereby, and without limiting the
generality of Obligor’s undertaking to do so, Obligor shall pay the reasonable
fees and expenses (initial and ongoing) of Trust Company forserving as Obligees
and shall reimburse Trust Company, Lenders, Owner Participant, Agent and
Security Trustee for all of their respective costs and expenses (including,
withoutlimitation, reasonable counsel fees and disbursements) in connection with
the preparation, execution and delivery of and the consummation of the
transactions contemplated thereby; provided, however, Obligor shall have no
obligation to reimburse the above Persons for costs and expenses in the
negotiation, preparation and execution of Operative Documents negotiated,
prepared and executed after the Restructuring Date unless otherwise required
under this Agreement or such Operative Documents relate to or arise out of an
Equipment Agreement Event of Default.  Obligor shall also pay the reasonable
fees and disbursements of special counsel to Corporate Obligee, special counsel
to Trust Obligee and special counsel to Agent, Security Trustee and Lenders in
connection with any amendments, waivers or consents requested by Obligor under
the Equipment Agreement.  Upon the occurrence and during the continuance of any
Equipment Agreement Default or Equipment Agreement Event of Default, Obligor
will also pay or reimburse each Lender, Agent, Security Trustee and each Obligee
for reasonable costs and expenses of counsel and of financial advisors as shall
have been selected by such Obligee or suchLender, Agent or Security Trustee to
assist such Obligee and such Lender in connection with such Equipment Agreement
Defaults or Equipment Agreement Events of Default.  Obligor, at its own expense,
will further cause the Equipment Agreement, the Loan Documents and/or
appropriate financing statements or continuation statements to be filed and
recorded and, from time to time when required, refiled and re-recorded, in
accordance with Applicable Law in any jurisdiction in which Obligor or any Item
of Equipment is located recognizing Corporate Obligee’s, any Lender’s or
Security Trustee’s interest in the Equipment Agreement and in the Items of
Equipment as a security interest and in any other jurisdiction where filing
shall be reasonably requested by Corporate Obligee, such Lender or Security
Trustee for the purpose of proper protection, to the satisfaction of counselfor
Corporate Obligee, such Lender or Security Trustee, of its interests and rights
under the Equipment Agreement, or the Loan Documents for the purpose of carrying
out the intention of the Equipment Agreement and the Loan Documents. Obligor in
addition will from time to time do and perform any other act and will execute,
acknowledge, deliver, file, register,record (and will refile, reregister,deposit
and redeposit or rerecord whenever required) any and all further instruments
reasonably requested by Corporate Obligee, any Lender or Security Trustee for
the purpose of proper protection, to its satisfaction, of Corporate Obligee’s,
Lenders’ or Security Trustee’s interests in the Items of Equipment, or for the
purpose of carrying out the intention of the Equipment Agreement or theLoan
Documents; and Obligor will promptly furnish toCorporate Obligee, any Lender or
Security Trustee which shall have requested the same evidence of all such
filing, registering, depositing or recording.



            10.2     Modification.  Except as otherwise expressly provided and
subject to the rights assigned by Obligor, Corporate Obligee and Trust Obligee
to Security Trustee hereunder, none of this Agreement, the Notes, the Equipment
Agreement, the Receivables Purchase Agreement, the Trust Agreement nor the
Security Documents nor any terms hereof or thereof may be amended, supplemented,
waived or modified without the written agreement and consent of the parties
thereto, Obligor, each Lender, Corporate Obligee and Trustee Obligee, provided
that where the consent of any Lender is required, such consent (except as
provided below) may be given by Agent acting on behalf of Majority Lenders, and
any such consent shall be binding on all Lenders, provided further, that no such
amendment, modification, waiver or supplement shall, (i) without the consent of
a Lender (A) extend the final scheduled maturity of such Lender’s A Loan or B
Loan, as the case may be, or reduce the rate or extend the time of payment of
interest thereon, or reduce the principal amount thereof (except to the extent
repaid in cash), (B) release all or substantially all of Security Trustee’s
interest in the Collateral (except as expressly provided herein), (C) reduce the
percentage specified in the definition of Majority Lenders or (D) amend this
clause (i); (ii) without the consent of Agent, amend, modify or waive any
provision relating to the rights or obligations of Agent, or (iii) without the
consent of Security Trustee amend, modify or waive any provision relating to the
rights or obligations of Security Trustee.



            10.3     Governing Law, Jurisdiction and Venue; Waiver of Jury. 
This Agreement and the rights and obligations of the parties hereunder and under
the Notes shall be construed in accordance with, and be governed by, the law of
the State of New York.  The parties hereto hereby agree that all actions or
proceedings initiated by any party hereto arising directly or indirectly out of
this Agreement or the other Loan Documents may be litigated in the Supreme Court
of the State of New York located in New York City or the District Court or the
United States District Court for the Southern District of New York.  Each party
hereto hereby expressly submits and consents in advance to such jurisdiction and
venue in any action or proceeding commenced by any party hereto in any of such
courts, agrees that jurisdiction and venue is proper in such courts, and hereby
waives personal service of the summons and complaint, orother process or papers
issued therein, and agrees that such service of the summons and complaint may be
made by registered mail, return receipt requested, addressed to the party hereto
being served at the address for such party set forth in Section 10.4 hereof. 
Each party hereto waives any claim that New York City or the Southern District
of New York is an inconvenientforum or an improper forum based on lack of
venue.  The choice of forum set forth herein shall not be deemed to preclude the
enforcement by any Lender or Security Trustee of any judgment in any other
appropriate jurisdiction.  Each of Obligor, Corporate Obligee, Trust Company,
Trust Company and Owner Participant hereby waives trial by jury in any judicial
proceeding brought by it, Lenders or Security Trustee involving directly or
indirectly, any matter in any way arising out of, related to, or connected with
this Agreement or the other Operative Documents.



            10.4.    Notices.  All notifications, notices, demands, requests and
other communications herein provided for or made pursuant hereto shall be in
writing and shall be sent via (i) reputable overnight delivery service, and the
giving of such communication shall be complete on the immediately succeeding
Business Day after the same is deposited with such delivery service, (ii) by
legible telefax with original to promptly follow by certified mail, with return
receipt requested, and the giving of such communication shall be completed on
the Business Day onwhich such fax is received.  Written communications may be in
any form of writing howsoever transmitted.  The initial address of the parties
hereto are as follows:



Lenders:                                                           As set forth
on Schedule 4 attached hereto.



Agent and Security Trustee:                              Bank of
Tokyo-Mitsubishi Trust Company
1251 Avenue of the Americas, 10th Floor
New York, New York  10020-1104
Attn:  Corporate Trust Department
Telefax:            212.782.5900/5901



Trust Obligee and Trust Company:                    Goodwin Square
225 Asylum Street
Hartford, Connecticut 06103
Attention: Peter Murphy
Telephone: (617) 603-6568
Telefax: (617) 603-6667         



Corporate Obligee:                                           111 Huntington
Avenue
Suite 400
Boston, Massachusetts 02199-8001
Attention:  Senior Vice President- Administration

Telephone: (617) 573-9000
Telefax:  (617) 345-1444



Obligor:                                                            1101
Pennsylvania Avenue, NW
Suite 1010
Washington, D.C. 20004

Attention:          Treasurer or Assistant Treasurer
Telephone:        (202) 393-1101
Telefax:            (202) 393-3064



            10.5     Interests in the Equipment.  The parties hereto intend that
(a) for financial accounting purposes with respect to Obligor, Corporate Obligee
will be treated as the owner and the lessor of each Item of Equipment and
Obligor will be treated as the lessee of each Item of Equipment and (b) for all
other purposes, including federal and all state and local income tax purposes,
state sales, use and other transaction tax purposes, and federal and state
bankruptcy and insolvency laws, and state commercial law, (i) the Operative
Documents will be treated as a financing arrangement, (ii) Corporate Obligee and
each Lender will be deemed a lender making secured loans to Obligor in an amount
equal to the sum of the aggregate of the EquityComponents for each Item of
Equipment and the outstanding principal amount of the Loans and (iii) Obligor
will be treated as the owner of each Item of Equipment and will be entitled to
all tax benefits ordinarily available to an owner of equipment like the
Equipment for such tax purposes.  Obligees shall take no action inconsistent
with the intention of the parties setforth in clause (b)(iii) of this Section
10.5; provided however, if the Equipment Agreement is finally andconclusively
determined by any taxing authority having jurisdiction with respect thereto not
to constitute a finance lease, Obligees, Owner Participant, Lenders, Security
Trustee and Obligor may take all actions necessary or desirable as a result of
such determination and otherwise permitted by the terms of the Operative
Documents.  Notwithstanding the intentions of the parties expressed herein,
Obligor acknowledges and agrees that neither Obligees, Owner Participant,
Lenders, Security Trustee nor Agent has made any representations or warranties
to Obligor concerning the tax, accounting or legal characteristics of the
Operative Documents and that Obligor has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents as it deems
appropriate. 



            10.6     Descriptive Headings, etc.  The descriptive headings used
in this Agreement are for convenience only and shall not be deemed to affect the
meaning or construction of any provision hereof.

            10.7     Benefit of Agreement; Assignment.

                        (a)        This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns and in particular any holder from time to time of any
Note.  Subject to clause (b) of this Section 10.7 and the following proviso, no
party hereto may assign any or all of its rights or obligations hereunder
without the consent of the other parties hereto; provided however, that Trust
Obligee may transfer or assign any or all of its rights or obligations hereunder
to a successor obligee appointed in accordance with the Trust Agreement, and
each Lender and Owner Participant may at any time grant participations in or
sell, assign, negotiate or otherwise transfer to any Permitted Assignee, any of
its rights or obligations hereunder or under any other Operative Document
provided that each such Permitted Assignee shall expressly acknowledge and
consent to the Corporate Obligee Option.  Obligees shall from time to time at
the request of any Lender, execute and deliver to each Lender such documents as
such Lender may deem reasonably necessary or desirable to give full force and
effect to any such sale, assignment or transfer.  If any Lender sells, assigns,
negotiates or otherwise transfers all or a part of its rights and obligations
hereunder, or all or a part of any Loan, or all or a part of any Note
outstanding at the time, to any Permitted Assignee, any reference to “Lender” or
“Lenders” and any reference to “Owner Participant” in any Operative Document
shall thereafter refer to such Lender or Owner Participant and to such other
Permitted Assignee to the extent of their respective interests.  Any such sale,
assignment or transfer shall be evidenced by an Assignment and Acceptance
Agreement substantially in the form of Schedule 5 attached hereto executed by
the transferring Lender and the Permitted Transferee and delivered to Agent and
Security Trustee.



Corporate Obligee shall have the right at any time at its sole expense, to sell,
assign or transfer in whole or in part such right, title and interest to a
transferee satisfying the conditions set forth below (a “Permitted Transferee”)
and provided that such sale, assignment or transfer satisfies the following
conditions:



(i)         Such sale, assignment or transfer will not be in violation of the
registration requirements of the Securities Act of 1933, as amended;



                        (ii)        The Permitted Transferee shall have the
requisite power and authority to enter into and carry out the transactions of
Corporate Obligee contemplated hereby and by the other Operative Documents to
which Corporate Obligee is a party;



                        (iii)       The Permitted Transferee shall be either (A)
a bank or other financial institution with capital and surplus of at least
$100,000,000 or a leasing company organized under the laws of the United States
with a tangible net worth of $100,000,000 as determined in accordance with GAAP,
or (B) a corporation (other than a corporation in the business of selling goods
of the same type as the Equipment) organized and operating under the laws of any
state of the United States with a tangible net worth of at least $100,000,000 as
determined in accordance with GAAP, or (C) a subsidiary of any Person described
in clauses (A) or (B) above, provided such Person is not in the business of
selling goods of the same type as the Equipment and such Person’s obligations
are guarantied by a Person of the type described in clause (A) or (B) in form
and substance reasonably acceptable to the Majority Lenders, or (D) a
corporation which is a member of the same consolidated group for Federal income
tax purposes as Corporate Obligee, or another corporation owned and controlled
by, or under common control with, Corporate Obligee, other than a Person in the
business of selling goods of the same type as the Equipment, provided, that if
the Permitted Transferee is a Person described in clause (D) above and not
described in clause (A), (B) or (C) above, Corporate Obligee shall continue to
be liable with respect to the obligations of the Permitted Transferee hereunder
and under the other Operative Documents; and



                        (iv)       If Corporate Obligee proposes to transfer its
interest hereunder at any time pursuant to this Section 10.7(b), Corporate
Obligee shall give not less than ten (10) days’ notice to Obligor specifying the
name and address of the proposed Permitted Transferee and specifying the facts
necessary to determine compliance with this Section 10.7(b).



            From and after any transfer of Corporate Obligee’s interest effected
in accordance with this Section 10.7(b), such Permitted Transferee shall be
deemed a “Corporate Obligee” for all purposes of this Agreement and the other
Operative Documents and the transferring Corporate Obligee shall have no further
liability under the transferred interest hereunder or thereunder, expect to the
extent of any interest herein retained or claims relating to or arising out of
the period prior to such transfer.  Successive transfers may be made pursuant to
this Section 10.7(b).



            10.8.    Execution and Effectiveness.  This Agreement may be
executed in multiple counterparts, each of which shall be regarded as an
original and all of which shall constitute a single instrument and shall become
effective on the Restructuring Date when each of the parties hereto shall have
signed and delivered a copy hereof (whether the same or different copies).



            10.9.    Registration.  The Notes are or, when issued, will be
registered obligations.  Corporate Obligee, Trust Obligee and each Lender hereby
directs and authorizes Agent to establish and maintain at the office of Agent
registration books in which Agent will register, and register any assignment
effected in compliance with Section 10.7 of, each holder’s interest in each Note
or any portion thereof and which identifies each registered holder of each Note
or any portion thereof.  No transfer by any holder of a Note or any portion
thereof shall be effective unless and until such transfer is madeupon the
registration books maintained by Agent.  Prior toregistration of transfer,
Obligees may treat the person in whose name the Note is registered as
theabsolute owner thereof for all purposes, and neither Corporate Obligee nor
Trust Obligee shall be affected by any notice to the contrary.



            10.10.  Confidentiality.  Each of Corporate Obligee, Trust Obligee,
Owner Participant, each Lender, Agent and Security Trustee agrees that all
financial statements and other proprietary information furnished by Obligor will
be treated by it in a responsible manner, and their confidentiality maintained;
such material will not be disseminated except to the parties hereto or their
respective officers, directors, employees, agents, auditors, attorneys and
professional consultants who, for proper reasons consistent with the purposes
for which this information is furnished, need access to such information, and to
such other parties to whom Corporate Obligee, Trust Obligee, Trust Company,
Owner Participant, each Lender, Agent or Security Trustee may have a duty or
legal obligation of disclosure, including, without limitation, any Governmental
Entity having jurisdiction over Corporate Obligee, Trust Obligee, Trust Company,
such Lender, Agent or Security Trustee.  This confidentiality provision will
survive the expiration or early termination of this Agreement.  Each of
Corporate Obligee, Trust Obligee, Owner Participant, each Lender, Agent or
Security Trustee may designate any person in writing who is an officer, employee
or agent thereof (each, a “Designee”), to visit and inspect the properties
(including, without limitation, the Items of Equipment) of Obligor, and to the
extent reasonable under the circumstances, examine its books of record and
accounts (including, without limitation, Obligor’s records pertaining to the
Items of Equipment but excluding tax returns and related tax information), and
discuss its affairs, finances and accounts with its officers, and, with notice
to Obligor so that it may have an officer present if it so reasonablyrequests,
the accountants of Obligor, all at such reasonable times, during normal business
hours, as Corporate Obligee, Trust Obligee, Owner Participant, each Lender,
Agent or Security Trustee, as the case may be, may reasonably request and, upon
such request, Obligor shall make such properties and such books of record and
accounts available to Corporate Obligee, Trust Obligee, Owner Participant,each
Lender, Agent or Security Trustee, as the case may be, for inspection; provided,
however, that, with respect to the properties of Obligor, other than the Items
of Equipment and the records of Obligor other than those pertaining to the Items
of Equipment, Obligor’s obligations hereunder shall arise only following the
occurrence and during the continuance of an Equipment Agreement Default or
Equipment Agreement Event of Default, except that prior to the occurrence of an
Equipment Agreement Default or Equipment Agreement Event of Default,Obligor
shall, upon receipt of reasonable notice, permit Corporate Obligee, Trust
Obligee, Owner Participant, each Lender, Agent or Security Trustee or any
Designee todiscuss the affairs, finances and accounts of Obligor with a
financial officer of Obligor.  No breach of the foregoing covenants by Obligees,
shall affect or impair the obligation of Obligor to pay Obligees or Lenders any
amounts due under this Agreement or the Equipment Agreement.  Notwithstanding
anything contained herein to the contrary, except as reasonably necessary to
comply with Applicable Laws, the parties hereto may disclose to any and all
Persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such Persons relating to such tax treatment
and tax structure.  To the extent not inconsistent with the immediately
preceding sentence, this authorization does not extend to disclosure of any
other information, including without limitation (a) the identities of Persons in
this transaction, (b) the existence or status of any negotiations, or(c) any
other term or detail, or portion of any documents or other materials, not
related to the tax treatment or tax structure of the potential transaction.



            10.11.  Survival.  Each of the representations, warranties, terms,
covenants, agreements and conditions contained in this Agreement shall
specifically survive the execution and delivery of this Agreement and the other
Loan Documents and the making of the Loans and shall, unless otherwise expressly
provided, continue in full force and effect until the Loans, together with
interest thereon, and all other sums payable hereunder or thereunder have been
indefeasibly paid in full.



            10.12.  Severability.  The provisions of this Agreement are
severable, and if any section or provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
insuch jurisdiction and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.



            10.13.  No Broker.  Each party hereto hereby represents and warrants
to the other parties that no broker other than BTM Financial Services, Inc., BTM
Capital Corporation or their respective Affiliates brought about the
transactions contemplated hereby and each party hereby agrees to indemnify (the
“Indemnifying Party”) and hold each other party harmless from, any and all other
liabilities and costs (including without limitation, costs of counsel) to any
Person claiming brokerage commissions or finder’s fees as a result of any
agreement with the Indemnifying Party.



            10.14.  Performance by Lenders.  If either Obligee fails to perform
any of their respective obligations under the Operative Documents in a timely
fashion, each Lender shall be entitled, but not obliged, to perform such
obligation at the expense of such Obligee and without waiving any rights they
may have with respect to such breach.



            10.15.  Payment from Collateral; Limited Recourse.  Without
impairing any of the other rights, powers, privileges, liens or security
interests of Lenders or Security Trustee pursuant to the Loan Documents, except
for the Trust Company’s, Corporate Obligee’s or Owner Participant’s gross
negligence, willful misconduct, misrepresentations or fraud and as expressly
provided in this Agreement or any other Operative Documents and, subject to the
proviso below, Lenders agree that as between it and the Trust Company, Corporate
Obligee and Owner Participant, no recourse shall be had with respect to this
Agreement or such other Operative Documents against the Trust Company, Corporate
Obligee or Owner Participant, or any officer,director, employee, agent or
Affiliate thereof for amounts owed by Obligees under the Loan Documents; and
none of the Trust Company, Corporate Obligee or Owner Participant, nor any
officer, director, employee, agent or Affiliate thereof shall have any personal
liability for any amountsowed by Obligees under any of the Operative Documents;
provided, however, that nothing contained in this Section 10.15 or elsewhere
shall be construed to (i) prevent recourse to and the enforcement against the
Collateral of all liabilities, obligations and undertakings contained in any of
the Operative Documents, (ii) limit, restrict, or impair the right of Lenders to
accelerate the maturity of any Loan upon the occurrence of a Loan Event of
Default, (iii) prevent recourse to and the enforcement against Corporate Obligee
of any amounts owed under the Loan Documents to the extent corresponding amounts
were received by Corporate Obligee from Obligor or realized by Corporate Obligee
from the Collateral and, in either case, not remitted to Security Trustee (iv)
prevent the bringing of an actionor obtaining a judgment against Obligees or
against the Trust Company or Owner Participant for any breach ofany of its
representations, warranties or covenants under any of the Operative Documents,
or (v) prevent the bringing of anaction or obtaining of a judgment to foreclose
the lien of the Equipment Agreement or the Security Documents or otherwise
realize upon the Collateral or the sums due or to become due under this
Agreement or the other Operative Documents to which any such Person is a party
but, in the case of the Corporate Obligee, any liability arising under this
Agreement or the other Operative Documents shall be limited solely to Corporate
Obligee’s interest in the Collateral unless such liability arises from Corporate
Obligee’s gross negligence, willful misconduct or fraud or a breach of Corporate
Obligee’s representations and warranties contained in Sections 2.5(a), 2.5(b),
2.5(c), 2.5(e), 2.5(f), 2.5(g) (only with respect to the representation in
2.5(g) that the Equipment Collateral is free and clear of all Liens arising by,
through or under Corporate Obligee other than Permitted Liens) or 2.5(i)
hereunder or a breach of Corporate Obligee’s agreements or covenants contained
in Sections 6.1.1(b), 6.1.1(c), 6.1.2(c)(i), 6.1.2(d), 6.1.2(e) (only with
respect to the covenants in Section 6.1.2(e) that Corporate Obligee shall not
except as expressly permitted by the Equipment Agreement, the Receivables
Purchase Agreement, the Original Trust Purchase Agreement, the Assumption and
Revocation Agreement and under this Agreement, sell, lease, convey, transfer or
encumber or otherwise dispose of all or any part of any Item of Equipment),
6.2.2(a) (solely as it relates to the representation in Section 2.5(i)),
6.2.2(c), 6.8, 7.4, 10.2, 10.7 or 10.13 hereunder or a breach of Corporate
Obligee’s agreements contained in Section 25.2 or 25.3.2 of the Equipment
Agreement (solely as such agreements relate to a breach of Corporate Obligee’s
obligation to convey its right, title and interest in and to the Equipment) or
Section 26.1 of the Equipment Agreement (solely to the extent Corporate Obligee
receives the excess therein in cash from the Security Trustee).



            10.16.  No Proceedings.  Each party hereto agrees that it shall not
institute against, or join any other Person in instituting against Trust Obligee
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any federal or state bankruptcy or
similar law for one year and a day after the latest maturing A Notes issued by
Trust Obligee is paid.



            10.17.  Concerning Trust Company.  Trust Company is entering into
this Agreement solely in its capacity as Trustee under the Trust Agreement and
not in its individual capacity (except as expressly stated herein) and in no
case shall Trust Company (or any entity acting as successor Trustee under the
Trust Agreement) be personally liable for or onaccount ofany of the statements,
representations, warranties, covenants or obligations stated to be those ofTrust
Obligee hereunder; provided, however, that Trust Company (or any such successor
Trustee) shall be personally liable hereunder for Trust Company Liabilities.



            10.18.  Waiver for Amendment and Restatement and Further
Assurances.  The parties hereto hereby waive any procedural requirements under
the Original Operative Documents to the extent required or necessary for the
consummation of the transactions contemplated under this Agreement and the other
Operative Documents, and waive the requirement under clause (iv) of Section
12.10 under the definition of Permitted Transferee under the Original Trust
Agreement.

*  *  *  *




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.



HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED,
  as Obligor



By:  /s/ Frank Meredith                        
  Name:  Frank Meredith
  Title:  Executive Vice President and
                  Chief Financial Officer



BTM CAPITAL CORPORATION,
  as Corporate Obligee and Owner Participant



By:  /s/ John F. McCarthy                                
  Name:  John F. McCarthy
        Title:  Vice President



U.S. BANK NATIONAL ASSOCIATION,
  not in its individual capacity,
  but solely as trustee,
  as Trust Obligee



By:  /s/ Peter M. Murphy                                 
  Name:  Peter M. Murphy
  Title:  Trust Officer



U.S. BANK NATIONAL ASSOCIATION,
  in its individual capacity, as Trust Company



By:  /s/ Peter M. Murphy                                 
  Name:  Peter M. Murphy
  Title:  Trust Officer


THE BANK OF NOVA SCOTIA



By:  /s/ Todd S. Meller                                    

  Name:  Todd S. Meller

  Title:  Managing Director

HSBC BANK USA

By:  /s/ Diane M. Zieske                                  

  Name:  Diane M. Zieske

    Title:  First Vice President

BANK OF TOKYO-MITSUBISHI, NEW YORK BRANCH

By:  /s/ Spencer Hughes                                   

  Name:  Spencer Hughes

  Title:  Authorized Signatory

DANSKE BANK, A/S, Cayman Island Branch

By:  /s/ Angelo J. Balestrieri                             

  Name:  Angelo J. Balestrieri

  Title:  Vice President

By:  /s/ John A. O’Neill                        

  Name:  John A. O’Neill

  Title:  Assistant General Manager

BANK OF TOKYO-MITSUBISHI TRUST COMPANY,
  as Agent and Security Trustee

By:  /s/ Charles Ryan                                       

  Name:  Charles Ryan

  Title:  Vice President


HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT AND AMENDED AND RESTATED
PARTICIPATION AGREEMENT

(1999)

The definitions stated herein shall equally apply to both the singular and
plural forms of the terms defined.  Any agreement defined or referred to below
means such agreement as amended, supplemented or modified from time to time, and
includes all exhibits, supplements and appendices thereto.  Any Person defined
or referred to below include its successors, permitted transferees  and
assigns.  The word “including,” when used below or in any Operative Document, is
deemed to be followed by “without limitation,” whether or not such words appear.



“A Lenders” means any holder of an A Note and its successors and assigns.



“A Loan Term Percentage” means, as to each A Lender at any time, the percentage
of the aggregate principal amount of the A Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such A Lender’s
A Loan at such time.



“A Loan” means, as to each A Lender, the outstanding principal amount of such A
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “A Loans” opposite such A
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an A Note.  The aggregate principal amount of the A Loans on the
Restructuring Date is $21,213,540.72.



“A Note” means any A Note issued by Corporate Obligee or Trust Obligee to any A
Lender in the form of Exhibit D‑1 to the Participation Agreement.



“A Notes” means the collective reference to each A Note.



“Acceptance Date” for each Item of Equipment means the date on which Obligor
financed such Item under the Original Operative Documents, as evidenced by
Obligor’s execution and delivery of an Equipment Agreement Supplement for such
Item dated such date.



“Acquisition Cost” of each Item of Equipment means an amount equal to the sum of
(i) the total cost paid by Original Obligee to Obligor for such Item in
accordance with the Original Operative Documents, plus (ii) all sales and excise
taxes paid by Original Obligee and/or Obligor as agent for Original Obligee on
or with respect to the acquisition of such Item, plus (iii) all costs and
expenses approved and paid by Obligor as agent for Original Obligee in
connection with the delivery and installation of such Item.



“Acquisition Period” means the period specified as such on each consecutively
numbered Related Exhibit A attached to and made a part of the Equipment
Agreement.



“Affected Person” means each of the Lenders, any permitted assignee of any
Lender or the Agent.



“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.



“After-Tax Basis” means in respect of an amount (the “base amount”) with respect
to a Person, the base amount supplemented by a future payment, if necessary, to
such Person such that, after reduction for all Taxes (other than Taxes based
upon a Person’s net income or gross receipts and which are imposed or levied by
any Federal, national, state, provincial or local taxing authority in the United
States or a foreign country unless such Person would not otherwise have been
subject to taxation in such jurisdiction but for such Person’s involvement in
this transaction), if any, imposed on such Person in respect of the sum of the
base amount and such future payment shall be equal to the base amount.



“Agent” means Bank of Tokyo-Mitsubishi Trust Company.



“Aggregate A Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Aggregate B Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Alternate Rate” means a variable rate equal to the greater of (i) the sum of
the Federal Funds Rate from time to time in effect and  ½ of one percent (0.5%)
and (ii) the rate of interest from time to time announced by Agent at its New
York branch from time to time as its “prime commercial lending rate” (which rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer, and Agent may make commercial loans or other
loans at rates of interest at, above or below such reference rate).



“Applicable Debt Rate” (a) for the purpose of calculating Equipment Payment
means the rate calculated in accordance with Section 7.6 of the Equipment
Agreement, (b) for the purpose of calculating interest due on any A Loan means
the LIBOR Rate then in effect as determined by Agent pursuant to Schedule 2 to
the Participation Agreement and (c) for the purpose of calculating interest due
on any B Loan means the LIBOR Rate then in effect as determined by the Agent
pursuant to Schedule 2 to the Participation Agreement.



“Applicable Law” means, with respect to any Person or Item of Equipment, all
provisions of statutes, rules, regulations, orders and requests (whether or not
having the force of law) of any Governmental Entity applicable to such Person or
Item of Equipment, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which such Person is a party.



“Assignee” has the meaning set forth in Section 14.2 of the Equipment Agreement.



“Assignment and Acceptance Agreement” means the form of assignment and
acceptance agreement attached as Schedule 5 to the Participation Agreement.



“Assumption and Revocation Agreement” means that certain Assignment, Assumption
and Revocation Agreement dated as of June 30, 2003 by and between Original Owner
Trustee, Original Obligee and Corporate Obligee, a copy of which is attached as
Exhibit B to the Trust Agreement.



“B Lenders” means any holder of a B Note and its successors and assigns.



“B Loan Term Percentage” means, as to each B Lender at any time, the percentage
of the aggregate principal amount of the B Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such B Lender’s
B Loan at such time.



“B Loan” means, as to each B Lender, the outstanding principal amount of such B
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “B Loans” opposite such B
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an B Note.  The aggregate principal amount of the B Loans on the
Restructuring Date is $3,114,771.77.



“B Note” means any B Note issued by Corporate Obligee to any B Lender in the
form of Exhibit D-2 to the Participation Agreement.



“B Notes” means a collective reference to each B Note.



“Basic Term” for each Item of Equipment means the period consisting of twelve
(12) months commencing on the “Basic Term Commencement Date” set forth on the
Related Exhibit A for such Item and terminating on the Payment Date that occurs
in the last month of such twelve (12) month period.



“Basic Term Commencement Date” for each Item of Equipment means the date
specified as such on the Related Exhibit A.



“Breakage Costs” means any amount or amounts as shall compensate a Lender or
Owner Participant for any loss or reasonable cost incurred after using good
faith and reasonable efforts to minimize such loss (but excluding loss of margin
of profit) or cost by a Lender or Owner Participant directly resulting from
repayment by an Obligee of Related Notes (as defined in Appendix A of the
Original Participation Agreement) or Equity Components relating to Item(s) of
Equipment that Obligor exercises its rights to acquire pursuant to Section 25.4
of the Equipment Agreement, in accordance with the terms of the Operative
Documents.  The amount of the loss or cost shall be determined by the Person
seeking such, and notice thereof shall be provided to Obligor in the form of a
certificate of such Person stating that the calculations set forth therein are
in accordance with the terms of the Operative Documents and setting forth in
reasonable detail the basis for such calculations, such certificate being
conclusive and binding for all purposes absent manifest error.



“Business Day” means any day other than a day on which banking institutions in
the State of Connecticut or the State of New York are authorized by law to
close.



“Casualty Loss Value” of each Item of Equipment as of any Casualty Loss Value
Payment Date means an amount determined by multiplying the Acquisition Cost of
such Item of Equipment by the percentage set forth opposite such Casualty Loss
Value Payment Date on the Schedule of Casualty Loss Values attached to the
Equipment Agreement Supplement for such Item.



“Casualty Loss Value Payment Date” for each Item of Equipment for which an Event
of Loss occurs shall mean the Payment Date for such Item next following the date
of such Event of Loss and for each Item of Equipment with respect to which
Obligor is exercising its option under Section 25.4 of the Equipment Agreement
shall mean the Payment Date on which such option is to be exercised in
accordance with such Section 25.4.



“Certificate of Costs” means any certificate by Obligor executed by a
Responsible Officer certifying Obligor’s original purchase price and date of
purchase of the Item of Equipment specified in such certificate sold by Obligor
to Original Obligee under the Original Participation Agreement in the form of
Exhibit B to the Original Participation Agreement.



“Closing Date” means the first Funding Date.



“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, or any comparable successor law.



“Collateral” means the collective reference to the Equipment Collateral and the
Transferred Property Collateral.



“Collateral Proceeds” means the amount or amounts constituting all or a portion
of the Net Proceeds of Sale received by Corporate Obligee or the Lenders from
the sale of any Item or Items of Equipment in accordance with Section 25.3 of
the Equipment Agreement to the extent such amounts constitute payments of
principal or interest due on the A Loans and the B Loans under Section 5 of the
Participation Agreement.



“Commerzbank” means Commerzbank Aktiengesellschaft, New York Branch, the New
York branch of a German banking corporation.



“Consolidated Capitalization” means any date, the sum of (a) shareholders’
equity of Obligor and (without duplication) its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (b) Consolidated
Total Debt.



“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period, plus the amount of taxes, interest, depreciation and amortization
deducted from earnings in determining such Consolidated Net Income.



“Consolidated Interest Expense” means for any period, the amount of interest
expense deducted from earnings of Obligor and its consolidated Subsidiaries in
determining Consolidated Net Income for such period in accordance with GAAP.



“Consolidated Net Income” means for any period, the net income of Obligor and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.



“Consolidated Total Debt” means at any date, without duplication, the aggregate
of all Indebtedness (including the current portion thereof) of Obligor and its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.



“Corporate Obligee” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.



“Corporate Obligee Option” has the meaning set forth in Section 9A.1 of the
Participation Agreement.



“Cross Receipt” means any cross receipt in the form of Exhibit A to the Original
Participation Agreement that was executed and delivered by Obligor to Original
Obligee prior to the Restructuring Date in accordance with the Original
Operative Documents.



“Debt Amortization Payment” for any Item of Equipment as of any Payment Date
means the amount determined by multiplying the Debt Component of such Item by
the percentage set forth opposite such Payment Date on the Schedule of Debt
Component Amortization attached to the Related Equipment Agreement Supplement.



“Debt Component” for each Item of Equipment means the dollar amount of the
Acquisition Cost financed by Original Lender on the Acquisition Date in
accordance with the Original Operative Documents therefor calculated as 97.00%
of the Acquisition Cost for such Item.



“Deficiency” has the meaning set forth in Section 26.1 of the Equipment
Agreement.



“Dollar” means freely transferable, lawful money of the United States.



“EBITDA Ratio” means on any date, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the four consecutive fiscal quarters of
Obligor most recently ended prior to such date.



“Englis  h Debenture” means each of Debentures among (i) Original Obligee and
Original Security Trustee (ii) Corporate Obligee and Security Trustee, (iii)
Obligor and Original Security Trustee and (iv) Harman International Industries,
Limited and Original Security Trustee.



“Equipment” means the equipment of the type(s) described on the Schedule of
Equipment attached to each consecutively numbered Equipment Agreement Supplement
made a part of the Equipment Agreement together with any and all related
appliances, parts, accessories, appurtenances, accessions, additions,
improvements, replacements and other equipment or components of any nature from
time to time incorporated or installed therein.



“Equipment Agreement” means the Amended and Restated Equipment Leasing Agreement
dated as of June 30, 2003 between Obligor, as lessee, and Corporate Obligee, as
lessor, and each Equipment Agreement Supplement as amended, supplemented and
modified from time to time in accordance with the terms of the Operative
Documents.



“Equipment Agreement Default” means an Equipment Agreement Event of Default or
an event which with notice or lapse of time or both would become an Equipment
Agreement Event of Default.



“Equipment Agreement Event of Default” has the meaning set forth in Section 20
of the Equipment Agreement. 



“Equipment Agreement Supplement” means an Equipment Agreement Supplement
substantially in the form attached to the Original Equipment Agreement as
Exhibit B, which, prior to the Restructuring Date, was executed by Original
Obligee and Obligor with respect to each Item of Equipment as provided in
Section 4 of the Original Equipment Agreement and was consented thereto by
Original Lender, as the same may be amended or modified from time to time.



“Equipment Collateral” has the meaning set forth in Section 7.1(a) of the
Participation Agreement.



“Equipment Payment” means the amount payable during the Interim Term pursuant to
Section 7.1 of the Equipment Agreement, during the Basic Term pursuant to
Section 7.2 of the Equipment Agreement, during each Renewal Term pursuant to
Section 25.1 of the Equipment Agreement and during any holdover period pursuant
to Section 6.3 of the Equipment Agreement, any Deficiency and any end of term
rent adjustment payable in accordance with Section 26.2 of the Equipment
Agreement.



“Equipment Payment Period” for each Item of Equipment means (a) for the Interim
Term of such Item, each period for which a payment of Equipment Payment is to be
made for such Item during the Interim Term as set forth in Section 7.1 of the
Equipment Agreement, (b) for the Basic Term of such Item, each period for which
a payment of Equipment Payment is to be made for such Item during the Basic Term
thereof as set forth in Section 7.2 of the Equipment Agreement, and (c) for each
Renewal Term of such Item, each period for which a payment of Equipment Payment
is to be made for such Item during such Renewal Term as set forth in Section
25.1 of the Equipment Agreement.



“Equity Component” means, for each Item of Equipment, the difference between the
Acquisition Cost and the Debt Component therefor.



“Equity Rate” means, for any Equipment Payment Period, the LIBOR in effect as of
the first LIBOR Banking Day of each such Equipment Payment Period plus two
hundred fifty (250) basis points.



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



“Estimated Residual Value” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Estimated Residual Value Percentage” applicable to the Basic Term or Renewal
Term in effect on such date, by (b) the Acquisition Cost for such Item.



“Event of Loss” with respect to any Item of Equipment means (a) the loss of such
Item of Equipment or any substantial part thereof, or (b) the loss of the use of
such Item of Equipment due to theft or disappearance for a period in excess of
forty-five (45) days during the Term, or existing at the expiration or earlier
termination of the Term, or (c) the destruction, damage beyond repair, or
rendition of such Item of Equipment or any substantial part thereof permanently
unfit for normal use for any reason whatsoever, or (d) the condemnation,
confiscation, seizure, or requisition of use or title to such Item of Equipment
or any substantial part thereof by any Governmental Entity under the power of
eminent domain or otherwise beyond the earlier of sixty (60) days and the end of
the Basic Term or Renewal Term, as applicable.



“Excepted Payments” means (a) indemnity payments paid or payable in favor of
Trust Company, Owner Participant, or any Assignee, or their successors or
assigns, directors, officers, employees, affiliates and agents under the
Operative Documents, (b) proceeds of public liability insurance (or government
indemnities in lieu thereof) payable to Trust Company, Owner Participant, or any
Assignee either pursuant to the Equipment Agreement or the Participation
Agreement (which shall include proceeds of any self-insurance by Obligor) or
maintained by Obligor, Trust Company, Obligees, Owner Participant, or any
Assignee and not required to be maintained under the Equipment Agreement, (c)
costs or expenses paid or payable by Obligor to, or for the benefit of, Trust
Company, Owner Participant, or any Assignee, (d) all rights of, and payments to,
Owner Participant under and pursuant to the Trust Agreement, (e) where any
amount payable to Trust Company, Owner Participant, or any Assignee is expressed
to be payable on an After-Tax Basis, the increment to the underlying payment
obligation arising by virtue of the operation of the definition of “After-Tax
Basis,” (f) any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (e) above and otherwise required to
be paid thereon, (g) all rights to receive the amounts referred to in clauses
(a) through (f) above, and (h) the proceeds of enforcement of any right to
receive the proceeds of any amount referred to in clauses (a) through (f) above.



“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. (New York time) for such day on such transactions received by Agent from
three federal funds brokers of recognized standing selected by Agent.



“French Commercial Pledge Agreement” means each Commercial Pledge Agreement
among Obligor, Corporate Obligee and Audax Industries S.N.C.



“Funding Date” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.



“Funding Notice” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.





“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.





“German Chattel Mortgage Agreement” means each of the Agreements on Chattel
Mortgage among (i) Becker GMBH and Obligor, (ii) Harman Audio Electronic Systems
GMBH and Obligor, (iii) Obligor and Corporate Obligee and (iv) Corporate Obligee
and Security Trustee.



“Guaranty Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, derivative instrument or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guaranty Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
the Obligor or any of its Subsidiaries under arrangements entered into in the
ordinary course of business whereby Obligor or such Subsidiary sells inventory
to other Persons under agreements obligating Obligor or such Subsidiary to
repurchase such inventory, at a price not exceeding the original sale price,
upon the occurrence of certain specified events.



“Governmental Entity” means any Federal, state, municipal or other governmental
department, commission, board, bureau, agency, central bank or instrumentality
or any court, in each case whether of the United States or any foreign country.



“Harman Proceeds” means the amount or amounts paid by Obligor to Corporate
Obligee pursuant to Section 26.1 or 26.2 of the Equipment Agreement and received
by the Lenders to the extent such amounts constitute payments of principal or
interest due the A Loans and the B Loans under Section 5 of the Participation
Agreement.



“Illegality Event” has the meaning set forth in Section 5.5.9 of the
Participation Agreement.



“Indebtedness” means of any Person at any date, all indebtedness or obligations
of such Person (other than current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices), as
reflected on the balance sheet of such Person prepared in accordance with GAAP.



“Interest Coverage Ratio” means for any period of four consecutive fiscal
quarters, Consolidated EBITDA divided by Consolidated Interest Expense for such
period.



“Interim Term” for each Item of Equipment means the period commencing on the
Acceptance Date for such Item (unless the Acceptance Date is the Basic Term
Commencement Date, in which case there shall be no Interim Term for such Item)
and ending on the date immediately prior to the Basic Term Commencement Date. 



“Item of Equipment” or “Item” means any of the items of Equipment separately
identified on any of the Schedules of Equipment attached to the Equipment
Agreement Supplements currently made a part of the Equipment Agreement.



“Lenders” means the collective reference to the A Lenders and the B Lenders, and
their permitted successors and assigns.



“LC Issuer” means BTM Capital Corporation, a Delaware corporation, and its
permitted successors and assigns.



“LC Reimbursement Security Agreement” means the Reimbursement Security Agreement
between Original Obligee and LC Issuer dated as of June 30, 1999.



“LIBOR” means, in relation to any Equipment Payment Period, the rate per annum
for deposits in Dollars for that Equipment Payment Period which appears on the
Telerate Page 3750 as of 11:00 a.m. London time on the second LIBOR Banking Day
before the first day of the relevant Equipment Payment Period; provided that if
such rate does not appear on the Telerate Screen Page 3750, LIBOR shall mean the
rate for deposits of an amount comparable to the aggregate of the Unamortized
Debt Balances then financed or refinanced by such Lender by loans on the London
interbank Dollar market for that Equipment Payment Period determined by such
Lender to be the LIBOR rate offered by Agent to leading banks in the London
Eurodollar interbank market at 11:00 a.m. London time on the second LIBOR
Banking Day before the first day of the relevant Equipment Payment Period for
that relevant Equipment Payment Period adjusted for any reserve requirements in
effect on the first day of such Equipment Payment Period.



“LIBOR Banking Day” means any day other than a day on which banking institutions
in the State of New York or the City of London are authorized by law to close.



“LIBOR Margin” means, at any time, the liquidity margin then applicable set
forth in Schedule 2 to the Participation Agreement, expressed as an annual
percentage rate calculated to the seventh decimal place.



“LIBOR Rate” means the sum of LIBOR plus the LIBOR Margin.



“Lien” means liens, mortgages, encumbrances, pledges, charges and security
interests of any kind.



“Liquidity Agreement” means the Amended and Restated Liquidity Asset Purchase
Agreement dated as of August 27, 2000, among Original Issuer, as issuer,
Commerzbank, as liquidity agent for the purchasers thereunder, and the
purchasers party thereto, as amended prior to the date hereof.



“Loans” means a collective reference to the A Loans and the B Loans.



“Loan Commitment Fee”  means the Loan Commitment Fee (as defined in Appendix A
to the Original Participation Agreement).



“Loan Default” means an event, which with the giving of notice or lapse of time
or both, would become a Loan Event of Default.



“Loan Documents” means the Participation Agreement, Notes and Security
Documents.



“Loan Event of Default” has the meaning set forth in section 5.10 of the
Participation Agreement.



“Majority Lenders” means Lenders in the aggregate holding Notes representing
more than 50% of the aggregate outstanding principal balances of the Loans with
each Lender being able to vote all or any portion of its outstanding principal
balance.



“Material Obligation” means any capitalized lease, derivative instrument or
Guaranty Obligation.



“Maturity Date” for each Loan means the earlier of (a) the last day of the third
Renewal Period for the Items of Equipment financed by such Loans and (b) such
earlier date on which such Loan becomes due and payable under the Participation
Agreement.



“Maximum Obligor Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligor Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Maximum Obligee Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligee Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Multi-Currency Credit Agreement” means the Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of August 14, 2002 among Obligor, as
“Borrower,” JPMorgan Chase Bank, a New York banking corporation, as
“Administrative Agent” and the several lenders party thereto, as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, and if such is no longer in effect, any other credit agreement or loan
agreement which provides Obligor and all or some of its subsidiaries with their
primary source of working capital borrowings and if there is no such credit
agreement or loan in effect then such last agreement or loan as in effect
immediately prior to its termination or expiration.



“Multi-Currency Negative Covenants” means each and every financial and negative
covenant contained in the Multi-Currency Credit Agreement (other than covenants
(a) for the maintenance of a ratio of Consolidated Total Debt to Consolidated
Capitalization, (b) for the maintenance of an Interest Coverage Ratio or (c)
restricting mergers, consolidations, amalgamations, liquidation, winding up or
dissolutions) as such covenants are in effect from time to time, which, as of
the date hereof, are contained in Section 9 of the Multi-Currency Credit
Agreement.



“Net Proceeds of Sale” means with respect to each Item of Equipment sold by
Corporate Obligee to a third party pursuant to Section 25.3 of the Equipment
Agreement, the net amount of the proceeds of sale of such Item, after deducting
from the gross proceeds of such sale (a) all sales taxes and other taxes
(excluding income taxes on or measured by Corporate Obligee’s income) as may be
applicable to the sale or transfer of such Item, (b) all fees, costs and
expenses of such sale incurred by Obligee and (b) any other amounts for which,
if not paid, Corporate Obligee would be liable or which, if not paid, would
constitute a Lien on such Item.



“Non-Renewal Item of Equipment” means each Item of Equipment with respect to
which the Equipment Agreement is not renewed at the end of the Basic Term or any
Renewal Term pursuant to timely notice to Corporate Obligee in accordance with
the provisions of Section 25.1 of the Equipment Agreement.



“Notes” means the collective reference to the A Notes and the B Notes.



“Obligees” means, collectively, Trust Obligee and Corporate Obligee, and each of
their permitted successors and assigns.



“Obligee Indemnified Person” means each of Trust Company, Owner Participant,
Lenders, Agent, Security Trustee and any Assignee, their successors and assigns
and each of their respective officers, directors, employees, beneficiaries,
stockholders, agents and servants.



“Obligee Property” means all of the estate, right, title and interest of Trust
Obligee and Corporate Obligee in and to the Equipment, the Participation
Agreement, the Equipment Agreement and the other Operative Documents, and all
documents related hereto and to the Equipment, and all proceeds thereof,
including, without limitation, all Equipment Payments, insurance proceeds and
Supplemental Payments, but excluding any Excepted Payments.



“Obligor” means Harman International Industries, Incorporated, a Delaware
corporation, and its permitted successors and assigns.



“Obligor Indemnified Person” means each Obligee Indemnified Person and each
Obligee, its successors and assigns and each of their respective officers,
directors, employees, beneficiaries, stockholders, agents and servants.



“Operative Documents” means the Participation Agreement, the Receivables
Purchase Agreement, the Notes, the Equipment Agreement, all Equipment Agreement
Supplements, the Trust Agreement, the Original Trust Purchase Agreement, the
Assumption and Revocation Agreement and the Security Documents and in each case,
all exhibits, schedules and supplements thereto, and all notices, consents,
certificates and other documents from time to time issued or entered into
pursuant to or in connection therewith; in each case as amended and modified
from time to time.



“Optional Alteration” has the meaning given set forth in Section 12 of the
Equipment Agreement.



“Original Agent” means Commerzbank, acting in the capacity as “Agent” under the
Original Participation Agreement.



“Original Equipment” means the Equipment (as defined in Appendix A to the
Original Participation Agreement).



“Original Equipment Agreement” means the Equipment Leasing Agreement dated as of
September 30, 1999 between the Original Obligee, as “Obligee”, and Obligor, as
“Obligor”, as amended prior to the Restructuring Date.



“Original Issuer” means Four Winds Funding Corporation, a Delaware corporation,
as “Issuer” under the Liquidity Agreement.



“Original Items of Equipment” means the Items of Equipment (as defined in
Appendix A to the Original Participation Agreement).



“Original Lender” means Four Winds Funding Corporation, a Delaware corporation,
as “Lender” under the Original Operative Documents.



“Original Loans” means each Loan (as defined in Appendix A to the Original
Participation Agreement) made by Original Lender to Original Obligee under the
Original Operative Documents.



“Original Notes” means the collective reference to the Notes (as defined in
Appendix A to the Original Participation Agreement) issued by Original Obligee
to Original Lender to evidence the Original Loans made to it by Original Lender
under the Original Operative Documents.



“Original Obligee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), not in its
individual capacity but solely as trustee under the Original Trust Agreement.



“Original Operative Documents” means the Operative Documents (as defined in
Appendix A to the Original Participation Agreement).



“Original Owner Participant” means Bank of Tokyo-Mitsubishi Trust Company, a New
York trust company.



“Original Owner Trustee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), acting in
the capacity as “Owner Trustee” under the Original Trust Agreement.



“Original Participation Agreement” means the Participation Agreement dated as of
September 30, 1999 between Obligor, Original Obligee, Original Lender, Original
Agent, Original Security Trustee and LC Issuer.



“Original Security Trustee” means Commerzbank, acting in the capacity as
“Security Trustee” under the Original Participation Agreement.



“Original Trust Agreement” means that certain Trust Agreement by and between
Original Owner Trustee and Original Owner Participant, dated as of September 30,
1999, which agreement has been terminated pursuant to the Assumption and
Revocation Agreement.



“Original Trust Estate” means the Trust Estate (as defined in Appendix A to the
Original Participation Agreement).



“Original Trust Purchase Agreement” means the Purchase, Assignment and
Assumption Agreement dated as of June 30, 2003, between Original Owner
Participant, as “Seller”, and Corporate Obligee, as “Purchaser”, a copy of which
is attached as Exhibit A to the Participation Agreement.



“Outstanding Debt Amount” with respect to each Item of Equipment means the Debt
Component therefor less the aggregate of all Debt Amortization Payments, all
payments on account of Casualty Loss Value and all Deficiency payments and all
payments made by Obligor to Corporate Obligee in accordance with Section 26.2 of
the Equipment Agreement paid by Obligor to Corporate Obligee with respect to
such Item.



“Overdue Rate” means the Applicable Debt Rate at the time in effect plus two (2)
percent (200 basis points).



“Overpayment Memorandum” means that certain memorandum dated June 30, 2003 from
Greg Henry of Harman International Industries, Incorporated to the A Lenders.



“Owner Participant” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.



“Participation Agreement” means the Amended and Restated Participation Agreement
dated as of June 30, 2003 among Obligor, Corporate Obligee, Trust Obligee, each
Lender, Owner Participant, Agent and Security Trustee, as amended and modified
from time to time in accordance with the terms thereof.



“Payment and Amortization Schedule” for each Loan means the payment and
amortization scheduled attached to the Note relating to and evidencing such
Loan.



“Payment Date” the 20th of each June, September, December and March , provided
however, if any such date is not a LIBOR Banking Day, then the Payment Date
shall be the next LIBOR Banking Day.



“Permitted Assignee” means any “accredited investor” under Rule 501(a) of the
Securities Act of 1933, as amended, which is either a bank, insurance company,
mutual fund, trust company, employee benefit plan (as defined in ERISA), or
savings and loan company, in each case having total assets of at least
$200,000,000 or Corporate Obligee upon exercise of the Corporate Obligee Option.



“Permitted Lien” means (a) any Liens created or granted by (i) Corporate Obligee
to Security Trustee with respect to the Equipment Collateral under or in
connection with the Participation Agreement, or (ii) by Trust Obligee to
Security Trustee with respect to the Transferred Property Collateral under or in
connection with the Participation Agreement, (b) any Liens created or granted by
Original Obligee with respect to the Collateral (as defined in the Original
Operative Documents) under or in connection with the Original Participation
Agreement, which Liens have been assumed by Corporate Obligee, Trust Obligee, or
both, (c) any interest of Obligor with respect to the Collateral under the
Participation Agreement or the Equipment Agreement, and (d) any Lien of a
mechanic, material-man, carrier, employee or other similar Lien arising in the
ordinary course of business by statute or by operation of law, in respect of
obligations that are not overdue or that are being contested in good faith by
appropriate proceedings.



“Permitted Transferee” has the meaning specified in Section 10.7(b) of the
Participation Agreement.



“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or Governmental Entity, agency
or political subdivision thereof.



“Pre Effective-Date Financing Statement” means any UCC financing statement filed
prior to July 1, 2001 in accordance with the Original Operative Documents to
perfect a security interest granted by a Subsidiary of Obligor to Obligor or by
Obligor to Original Obligee or by Original Obligee to Original Security Trustee
under the Original Equipment Agreement or the Original Participation Agreement,
which UCC financing statements were not filed in such Subsidiary’s, Obligor’s or
Original Obligee’s UCC Location.



“Prepayment Premium” means with respect to any repayment of a Loan in whole or
in part on any day other than a Payment Date the amount (if any) by which (a)
the amount of interest payable on the next Payment Date on the amount of the
Loan which is repaid, but for it having been so repaid, exceeds (b) the
aggregate of the amount of interest accrued to the date such amount is repaid
and an amount equal to AR x D x R, where AR equals the amount which is repaid, D
equals the number of days from the date of repayment to the next Payment Date
and R equals the rate per annum at which the Lender concerned is offering or
would offer in the London Interbank Market (based on commercially reasonable
criteria) for Dollar deposits of leading banks in an amount substantially equal
in the amount repaid for a period from such date to the next Payment Date.



“Program Administration Letter” means the Program Administration Letter (as
defined in Appendix A to the Original Participation Agreement).



“Receivables Purchase Agreement” means the Financing Agreement Rights Purchase
Agreement dated as of June 30, 2003 between Corporate Obligee, as seller, and
Trust Obligee, as purchaser, a copy of which is attached as Exhibit C to the
Participation Agreement.



“Redelivery Location” means, with respect to any Item of Equipment that is to be
returned by Obligor to Corporate Obligee, a location or locations designated by
Corporate Obligee.



“Related Exhibit A” means, with respect to an Item of Equipment, the particular
numbered Exhibit A currently attached to the Original Equipment Agreement and
made a part thereof to which such Item relates as specified in Section 4 of the
Equipment Agreement.



“Related Equipment Agreement Supplement” means, with respect to an Item of
Equipment, the particular numbered Equipment Agreement Supplement executed and
delivered prior to the Restructuring Date in connection with the Original
Operative Documents on which that Item is identified.



“Renewal Term” for each Item of Equipment means each twelve (12) month period
following the end of the Basic Term for such Item with respect to which Obligor
has the option to renew the Equipment Agreement pursuant to Section 25.1 of the
Equipment Agreement, terminating on the Payment Date that occurs in the twelfth
month of such Renewal Term.



“Required Alteration” has the meaning set forth in Section 12 of the Equipment
Agreement.



“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the Chief operating officer or the vice president for
financial or legal affairs of Obligor.



“Restricted Subsidiary” means any Subsidiary identified as a “Restricted
Subsidiary” in the Multi-Currency Credit Agreement.



“Restructuring Date” means June 30, 2003.



“Risk Allocation Agreement” means the Risk Allocation Agreement dated as of
September 30, 1999 by and among Commerzbank Aktiengesellschaft, New York Branch
and each other party referred to therein as a “Purchaser” and Commerzbank
Aktiengesellschaft, New York Branch, as agent for itself and the other
Purchasers thereunder.



“Secured Obligations” has the meaning set forth in Section 7 of the
Participation Agreement.



“Security Documents” means the UCC financing statements referenced in
Section 2.1(g) of the Participation Agreement, the French Commercial Pledge
Agreements, the German Chattel Mortgage Agreements, the English Debentures, and
Subsidiary Equipment Agreements.



“Security Trustee” means Bank of Tokyo-Mitsubishi Trust Company. 



“Special Non-Cash Charges” means any non-cash, non recurring restructuring
charges in accordance with GAAP and non-cash charges relating to the
implementation of Statement of Financial Accounting Standard No. 142, Goodwill
and Other Intangible Assets, issued by the Financial Accounting Standards Board.



“Standard & Poor’s” means Standard & Poor’s Rating Service, a Division of McGraw
Hill Companies, Inc. and any successor or assign.



“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.



“Subsidiary Equipment Agreement” has the meaning set forth in Section 14.1 of
the Equipment Agreement.



“Supplemental Payments” means all amounts, liabilities and obligations which
Obligor assumes or agrees to pay hereunder to Corporate Obligee or others,
including payments of Casualty Loss Value, Estimated Residual Value and
indemnities, but excluding Equipment Payment.



“Taxes” has the meaning set forth in Section 8.2 of the Participation Agreement.



“Term” for each Item of Equipment means the period from and including the
Acceptance Date thereof and ending on the last day of the Basic Term thereof or,
if renewed, the last Renewal Term thereof.



“Termination Date” for each Item of Equipment means the last day of the Basic
Term therefor, or if the Term of such Item has been renewed pursuant to Section
25.1 of the Equipment Agreement, the last day of the then current Renewal Term
of such Item.



“Transfer Option Amount” has the meaning set forth in Section 25.2 of the
Equipment Agreement.



“Transferred Property” has the meaning set forth in Section 1 of the Receivables
Purchase Agreement.



“Transferred Property Collateral” has the meaning set forth in Section 7.1(b) of
the Participation Agreement.



“Trust” means the trust created by the Trust Agreement.



“Trust Agreement” means that certain Trust Agreement by and between Trust
Company and Owner Participant, dated as of June 30, 2003, as amended,
supplemented or modified from time to time.



“Trust Collateral” has the meaning set forth in Section 7.1(c) of the
Participation Agreement.



“Trust Estate” has the meaning specified in Section 2.6 of the Trust Agreement.



“Trust Company” means U.S. Bank National Association, a national banking
association, and its successors and assigns, each in its individual capacity.



“Trust Company Liabilities” means any claims or liabilities resulting from or
arising out of the following (i) the willful misconduct or gross negligence of
Trust Company; (ii) the liabilities that may result from the breach or
inaccuracy of any of the Trust Company’s representations, warranties or
agreements made in its individual capacity in Sections 5.6 and 5.14 of the Trust
Agreement, or in any Operative Documents or any document delivered in connection
therewith; (iii) any failure by Trust Company to perform the obligations
expressly undertaken in its individual capacity in the Trust Agreement or in any
Operative Document or any document delivered in connection therewith; (iv) Taxes
based on or measured by any fees, commissions or compensation received by Trust
Company for acting as trustee in connection with any of the transactions
contemplated by the Operative Documents; or (v) any failure by Trust Company to
use ordinary care in the receipt and disbursement of fund.



“Trust Obligee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but solely as trustee under the
Trust Agreement, and its permitted successors and assigns.



“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.



“UCC Location” means the jurisdiction in which a “debtor” is located (or deemed
located) under the UCC.



“Unamortized Debt Balance” for any Item of Equipment, means the amount
calculated by multiplying the unpaid principal balance of the Loans made with
respect to such Item of Equipment by a fraction, the numerator of which is the
Acquisition Cost of such Item of Equipment as set forth on the Related Equipment
Agreement Supplement and the denominator of which is the aggregate of all
Acquisition Costs for Items of Equipment as set forth on the Related Equipment
Agreement Supplement (including such Item of Equipment with respect to which
such calculation is being made) and at the time subject to the Equipment
Agreement.



When used in any Operative Document the words “this Agreement”, “herein”,
“hereunder”, “hereof” or other like words mean and include such Operative
Document and each amendment and supplement thereto, and with respect to the
Equipment Agreement, each Exhibit A, each Equipment Agreement Supplement.  All
references to sections, schedules and exhibits in any Operative Document are to
sections, schedules and exhibits in or to such Operative Document unless
otherwise specified.  All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles in
effect from time to time in the United States.  All words importing any gender
shall be deemed to include the other gender.  All references to statutes are to
be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to.  Unless otherwise specified, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, modifications and supplements thereto.